Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 1 of 71




                EXHIBIT A
           Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 2 of 71




SETH D. LEVY (ID SBN 10703)
slevy@nixonpeabody.com
NIXON PEABODY LLP
300 South Grand Avenue, Suite 4100
Los Angeles, CA 90071-3151
Telephone: (213) 629-6000
Facsimile: (213) 629-6009

FREDRIC C. NELSON (CA SBN 48402) (admitted pro hac vice)
fnelson@nixonpeabody.com
MATTHEW A. RICHARDS (CA SBN 233166) (admitted pro hac vice)
mrichards@nixonpeabody.com
CONOR C. MCNAMARA (CA SBN 319238) (admitted pro hac vice)
cmcnamara@nixonpeabody.com
NIXON PEABODY LLP
One Embarcadero Center, 32nd Floor
San Francisco, CA 94111-3600
Telephone: (415) 984-8200
Facsimile: (415) 984-8300

Attorneys for Plaintiff Larry Dana


                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO

 LARRY DANA,                                 Case No. 1:18-cv-00298-DCN

                              Plaintiff,     SECOND AMENDED COMPLAINT

            vs.                                1. Failure to Provide Medical Treatment
                                            (8th Amendment)
 IDAHO DEPARTMENT OF CORRECTION;               2. Excessive Force (8th Amendment)
 JOSH TEWALT, in his official capacity;        3. Failure to Protect from Harm (8th
 BREE DERRICK, in her official capacity; AL Amendment)
 RAMIREZ, in his official capacity; RANDY      4. Violation of Equal Protection – Sex
 VALLEY, in his official capacity; JAY      (14th Amendment)
 CHRISTENSEN, in his official capacity;        5. Violation of Equal Protection –
 DAVE DIETZ, in his official capacity, TIM  Diagnosis (14th Amendment)
 McKAY in his official capacity; WALTER        6. Discrimination in Violation of
 CAMPBELL, PhD; RONA SIEGERT;               Americans with Disabilities
 ELIZABETH ADKISSON; KRINA                  Act/Rehabilitation Act
 STEWART; BREONNA KRAFFT; ADREA                7. Discrimination in Violation of
 NICODEMUS; JANELL CLEMENT;                 Affordable Care Act
 SCOTT ELIASON, MD; MORGAN HAHN;               8. Retaliation (1st Amendment)
 LAURA WATSON; KAYLENE HARTT;

4841-3651-4492.3
           Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 3 of 71




    STEVEN MENARD, MD; BRYAN                         [DEMAND FOR JURY TRIAL]
    GIMMESON; SHELLIE MUNOZ; JEREMY
    CLARK; JOSIE BOGGS; JANELLE
    MYERS; CHRIS BENNETT; NICK WISE;
    EMMA HARTT; IDA LE; AMBER
    MICKELSON; SAMUEL PIERSON;
    ROBERT GRANT; C/O EVANCHO; C/O
    WALTON; C/O SMYTH; C/O TAYLOR;
    and DOES 1-15;

                                   Defendants.
                                          INTRODUCTION

         1.        Plaintiff Kay Dana, f/k/a Larry Dana (“Dana”) is currently incarcerated by the

Idaho Department of Corrections (“IDOC”) in the Idaho State Correctional Institution (“ISCI”)

in Kuna, Idaho. Ms. Dana has been incarcerated since May 2017. Ms. Dana is a transgender

woman—an individual whose gender identity (female) is different from the male gender

assigned to her at birth.1 Furthermore, for much of her life Ms. Dana has struggled with gender

dysphoria, a serious medical condition characterized by strong cross-gender identification, and

strong and persistent discomfort about one’s assigned sex. As a result of her gender dysphoria,

Ms. Dana experiences severe dysphoria and distress resulting from the incongruence between

her male physical features and her female gender identity. She requires medically necessary

care to treat gender dysphoria. Despite this, and despite Ms. Dana’s repeated requests for a

gender dysphoria diagnosis both directly to the clinicians and clinical supervisor with whom

she regularly met, and through IDOC’s Health Service Request (“HSR”) forms, Grievance

Forms, and appeals procedures, she was denied a gender dysphoria diagnosis by members of

the Management and Treatment Committee (“MTC”)—the IDOC committee responsible for

making such determinations that includes senior prison officials and IDOC, ISCI, ISCC, and

Corizon employees—from the beginning of her incarceration in May 2017 until a sudden


1
 At birth, infants are classified as male or female based on a visual observation of their external
genitalia. This classification becomes the person’s “sex assigned at birth,” but may not be the
same as the person’s sex/gender identity.
                                            2
                          SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
           Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 4 of 71




change of position by the MTC in October 2019—in the course of this litigation, and while

facing a pending motion for injunctive relief.

         2.        Ms. Dana was arbitrarily and capriciously denied a gender dysphoria diagnosis

for nearly two and a half years by IDOC and members of the MTC—many of whom are not

medical professionals—for reasons unrelated to the clinical criteria for assessing gender

dysphoria, such as perceived malingering or personality disorders—neither of which is

recognized as a medically valid basis to withhold a gender dysphoria diagnosis. In fact, the

MTC’s decision-making appears to have been rooted either in the ignorance of the medical
standards for diagnosing gender dysphoria or personal animus or prejudice against Ms. Dana.

         3.        During those nearly two and a half years, IDOC and the MTC defendants

systematically deprived Ms. Dana of access to life-saving hormone replacement therapy and

other treatments made available to transgender inmates with a gender dysphoria diagnosis,

despite knowledge that she had attempted suicide and was considered a suicide risk—both

hallmarks of untreated gender dysphoria—despite repeated medical requests, grievances, and

appeals by Ms. Dana herself; despite requests through counsel that IDOC and the MTC

defendants reconsider their prior decisions and make the life-saving hormone replacement

therapy available to Ms. Dana; and despite an evaluation and report provided to all defendants

in this case in May 2019 by Dr. Randi Ettner, a pre-eminent expert in the field of gender

dysphoria, in which the risk of suicide was documented and hormone replacement therapy was

recommended. Even after having Dr. Ettner’s report in hand, nearly six months elapsed before

IDOC and the MTC defendants finally did the right thing and reversed their plainly incorrect

and non-science-based refusal to diagnosis Ms. Dana with gender dysphoria. The only changed

circumstances during that time were external—the pending motion for injunctive relief in this

case.

         4.        The most common forms of treatment for gender dysphoria are counseling, the

“real-life” experience of living full-time within the desired gender, hormonal therapy, and sex

                                            3
                          SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
           Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 5 of 71




affirming surgeries that conform primary or secondary sex characteristics with gender identity.

Because gender dysphoria is not a mental disorder, counseling is aimed at providing coping

mechanisms to deal with the discrimination and bias that transgender people typically experience

from other people or institutions.

         5.        Prior to being incarcerated, Ms. Dana lived full-time as a woman while with her

family and close friends, but continued to live as a man at work in order to avoid conflict and

to maintain job security. Since becoming incarcerated with IDOC, Ms. Dana has sought

appropriate medical treatment, including access to feminizing hormones, evaluation for sex
affirming surgery, and the ability to live as a woman while incarcerated. However, IDOC and

the MTC defendants refused to allow Ms. Dana to access medically necessary treatment for

nearly two and a half years, and they and other defendants have repeatedly antagonized,

retaliated against, or punished Ms. Dana for expressing her gender identity, including

subjecting her to solitary confinement.

         6.        Defendants’ denial of necessary medical treatment as well as disciplining and

punishing Ms. Dana for expressing her gender identity have caused grave and unnecessary

suffering and harm to Ms. Dana, including a suicide attempt and continuous thoughts of self-

castration.

         7.        Defendants’ actions violate: the Eighth Amendment to the U.S. Constitution’s

prohibition on cruel and unusual punishment by denying Ms. Dana necessary medical

treatment, subjecting her to excessive force, and failing to protect her from harm; the

Fourteenth Amendment to the U.S. Constitution’s guarantee of equal protection by

discriminating against her based on sex, sex stereotyping, and/or gender identity as well as

based on the refusal to acknowledge the diagnosis of gender dysphoria; the Americans with

Disabilities Act and Section 504 of the Rehabilitation Act by discriminating against her in

provision of medical treatment and participation in programs and services; the non-

discrimination provision of the Affordable Care Act by discriminating based on sex, sex

                                            4
                          SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
           Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 6 of 71




stereotyping, and/or gender identity; and the First Amendment to the U.S. Constitution’s

prohibition on abridging the freedom of speech by retaliating against her for using the Prison

Rape Elimination Act (“PREA”) Hotline.

         8.        Ms. Dana seeks injunctive and declaratory relief and damages, including

punitive damages, for Defendants’ violations of her rights and other wrongdoing.

                                    JURISDICTION AND VENUE

           9.      Plaintiff brings this suit pursuant to 42 U.S.C. § 1983, the Eighth, Fourteenth and

First Amendments of the U.S. Constitution, the Americans with Disabilities Act (“ADA”), 42
U.S.C. § 12101 et seq., Section 504 of the Rehabilitation Act of 1973, 29 U.SC. § 794a, and

Section 1557 of the Affordable Care Act (“ACA”), 42 U.S.C. § 18116. This Court has

jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1343. Plaintiff seeks declaratory

and injunctive relief and damages for Defendants’ violation of Plaintiff’s civil rights.

           10.     Venue is appropriate in the District of Idaho pursuant to 28 U.S.C. § 1391(b)(2)

because the events giving rise to the claim occurred in this District.

           11.     Plaintiff has exhausted all administrative remedies with respect to the claims

contained herein.

                                                   PARTIES

           12.     Plaintiff is a 47-year old transgender woman and a United States citizen. She is

currently housed at the ISCI in Kuna, Idaho. Plaintiff has been incarcerated in the custody of

IDOC since May 2017.

           13.     Defendant IDOC is the State agency responsible for incarceration of adult inmates

sentenced by the courts. IDOC operates correctional facilities in Idaho, including ISCI where

Plaintiff is housed.




                                            5
                          SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
           Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 7 of 71




           14.     Defendant Josh Tewalt is the current Director of the Idaho Department of

Correction.2 As Director, Defendant Tewalt is the highest-level official in IDOC and is

responsible for administering and overseeing the operations of IDOC, including the policies,

procedures, and practices followed by IDOC, its contractors, employees, and agents. On

information and belief, Defendant Tewalt is also the final reviewer of treatment decisions made

by IDOC’s Management and Treatment Committee (“MTC”), a committee comprised of both

medical professionals and non-medical members created by IDOC to review inmate treatment

plans and make determinations regarding medical treatment decisions. Mr. Tewalt is sued in his
official capacity.

           15.     Defendant Bree Derrick is the current Deputy Director of the Idaho Department of

Correction.3 As Deputy Director, Defendant Derrick is a member of IDOC’s executive

leadership team, and is specifically charged by IDOC policy to oversee implementation of health

care services and treatment in IDOC including the development and implementation of standard

operating procedures to effectuate health care delivery. Ms. Derrick is sued in her official

capacity.

           16.     Defendant Al Ramirez is the current Warden of ISCI where Plaintiff is housed. As

Warden, Defendant Ramirez is responsible for oversight of operations at ISCI, implementation

of IDOC policies and procedures, staff training, welfare of inmates housed at the ISCI, and is the

supervisor of all other individual Defendants employed at ISCI. Mr. Ramirez is sued in his

official capacity.




2
  Plaintiff originally named Henry Atencio, who was then Director of IDOC. Since Plaintiff filed
her suit, Mr. Tewalt has been appointed Director and is automatically substituted as a party in his
official capacity. Fed. R. Civ. P. 25(d).
3 Plaintiff originally named Jeff Zmuda, who was then Deputy Director of IDOC. Since Plaintiff
filed her suit, Ms. Derrick has been appointed Director and is automatically substituted as a party
in her official capacity. Fed. R. Civ. P. 25(d).
                                            6
                          SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
           Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 8 of 71




           17.     Defendant Randy Valley is the current Deputy Warden of ISCI where Plaintiff is

housed. As Deputy Warden, Defendant Valley is responsible for oversight of operations at ISCI,

implementation of IDOC policies and procedures, staff training, welfare of inmates housed at the

ISCI, and is the supervisor of all other individual Defendants employed at ISCI. Defendant

Valley is a non-medical member of IDOC’s MTC that considered Ms. Dana’s gender dysphoria

evaluations and denied diagnosis and treatment to her for nearly two and a half years. Mr. Valley

is sued in his official capacity.

           18.     Defendant Jay Christensen is the current Warden of the Idaho State Correctional
Center (“ISCC”) where Plaintiff was housed. As Warden, Defendant Christensen is responsible

for oversight of operations at ISCC, implementation of IDOC policies and procedures, staff

training, welfare of inmates housed at the ISCC, and is the supervisor of all other individual

Defendants employed at ISCC. Defendant Christensen is a non-medical member of IDOC’s

MTC that considered Ms. Dana’s gender dysphoria evaluations and denied diagnosis and

treatment to her for nearly two and a half years. Mr. Christensen is sued in his official capacity.

           19.     Defendant Dave Dietz is the current Deputy Warden of the ISCC where Plaintiff

was housed. As Deputy Warden, Defendant Dietz is responsible for oversight of operations at

ISCC, implementation of IDOC policies and procedures, staff training, welfare of inmates

housed at the ISCC, and is the supervisor of all other individual Defendants employed at ISCC.

Defendant Dietz is a non-medical member of IDOC’s MTC that considered Ms. Dana’s gender

dysphoria evaluations and denied diagnosis and treatment to her for nearly two and a half years.

Mr. Dietz is sued in his official capacity.

           20.     Defendant Tim McKay is the current Deputy Warden of Operations at ISCC

where Plaintiff was housed. As Deputy Warden of Operations, Defendant McKay is responsible

for oversight of operations at ISCC, implementation of IDOC policies and procedures, staff

training, welfare of inmates housed at the ISCC, and is the supervisor of all other individual

Defendants employed at ISCC. Defendant McKay is a non-medical member of IDOC’s MTC

                                            7
                          SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
           Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 9 of 71




that considered Ms. Dana’s gender dysphoria evaluations and denied diagnosis and treatment to

her for nearly two and a half years. Mr. McKay is sued in his official capacity.

           21.     Defendant Walter Campbell is and was at all times relevant to the actions and

omissions described herein the Chief Psychologist at ISCI and engaged to provide medical

services to inmates housed therein. Defendant Campbell is a member of IDOC’s MTC that

considered Ms. Dana’s gender dysphoria evaluations and denied diagnosis and treatment to her

for nearly two and a half years. IDOC records show that Ms. Dana also directly interacted

Defendant Campbell, and Ms. Dana requested a gender dysphoria diagnosis directly from him.
           22.     Defendant Rona Siegert is and was at all times relevant to the actions and

omissions described herein the IDOC Healthcare Director and engaged to provide medical

services to inmates housed therein. Defendant Siegert is a member of IDOC’s MTC that

considered Ms. Dana’s gender dysphoria evaluations and denied diagnosis and treatment to her

for nearly two and a half years.

           23.     Defendant Elizabeth Adkisson is and was at all times relevant to the actions and

omissions described herein a Clinician at ISCI and engaged to provide medical services to

inmates housed therein. Defendant Adkisson was responsible for ensuring provision of

appropriate medical care to Ms. Dana, and participated in the denial of adequate and necessary

medical treatment to Ms. Dana for gender dysphoria. IDOC records show that Defendant

Adkisson was also one of the Clinicians with whom Ms. Dana directly interacted, and Ms. Dana

requested a gender dysphoria diagnosis directly from her.

           24.     Defendant Krina Stewart is and was at all times relevant to the actions and

omissions described herein a Clinician at ISCI and engaged to provide medical services to

inmates housed therein. Defendant Stewart is a member of IDOC’s MTC that considered Ms.

Dana’s gender dysphoria evaluations and denied diagnosis and treatment to her for nearly two

and a half years. IDOC records show that Defendant Stewart was also one of the Clinicians with



                                            8
                          SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 10 of 71




whom Ms. Dana directly interacted, and Ms. Dana requested a gender dysphoria diagnosis

directly from her.

           25.     Defendant Breonna Krafft is and was at all times relevant to the actions and

omissions described herein a Clinician at ISCI and engaged to provide medical services to

inmates housed therein. Defendant Krafft is a member of IDOC’s MTC that considered Ms.

Dana’s gender dysphoria evaluations and denied diagnosis and treatment to her for nearly two

and a half years.

           26.     Defendant Adrea Nicodemus is and was at all times relevant to the actions and
omissions described herein a Clinician at Corizon/ISCC and engaged to provide medical services

to inmates housed within the IDOC system. Defendant Nicodemus is a member of IDOC’s MTC

that considered Ms. Dana’s gender dysphoria evaluations and denied diagnosis and treatment to

her for nearly two and a half years. IDOC records show that Defendant Nicodemus was also one

of the Clinicians with whom Ms. Dana directly interacted, and Ms. Dana requested a gender

dysphoria diagnosis directly from her.

           27.     Defendant Janell Clement is and was at all times relevant to the actions and

omissions described herein a Clinical Supervisor at Pocatello Women’s Correctional Center

(“PWCC”) and engaged to provide medical services to inmates housed within the IDOC system.

Defendant Clement is a member of IDOC’s MTC that considered Ms. Dana’s gender dysphoria

evaluations and denied diagnosis and treatment to her for nearly two and a half years.

           28.     Defendant Scott Eliason, MD is and was at all times relevant to the actions and

omissions described herein a Psychiatrist at Corizon/ISCI and engaged to provide medical

services to inmates housed within the IDOC system. Defendant Eliason is a member of IDOC’s

MTC that considered Ms. Dana’s gender dysphoria evaluations and denied diagnosis and

treatment to her for nearly two and a half years.

           29.     Defendant Morgan Hahn is and was at all times relevant to the actions and

omissions described herein a Clinician at ISCI and engaged to provide medical services to

                                            9
                          SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 11 of 71




inmates housed therein. Defendant Hahn is a member of IDOC’s MTC that considered Ms.

Dana’s gender dysphoria evaluations and denied diagnosis and treatment to her for nearly two

and a half years. IDOC records show that Defendant Hahn was also one of the Clinicians with

whom Ms. Dana directly interacted, and Ms. Dana requested a gender dysphoria diagnosis

directly from her.

           30.     Defendant Laura Watson is and was at all times relevant to the actions and

omissions described herein a Clinical Supervisor at ISCI and engaged to provide medical

services to inmates housed therein. Defendant Watson is a member of IDOC’s MTC that
considered Ms. Dana’s gender dysphoria evaluations and denied diagnosis and treatment to her

for nearly two and a half years. IDOC records show that Defendant Watson was also one of the

Clinicians with whom Ms. Dana directly interacted, and Ms. Dana requested a gender dysphoria

diagnosis directly from her.

           31.     Defendant Kaylene Hartt is and was at all times relevant to the actions and

omissions described herein a Psych Tech at Corizon/ISCC and engaged to provide medical

services to inmates housed within the IDOC system. Defendant Kaylene Hartt is a member of

IDOC’s MTC that considered Ms. Dana’s gender dysphoria evaluations and denied diagnosis

and treatment to her for nearly two and a half years.

           32.     Defendant Steven Menard, MD is and was at all times relevant to the actions and

omissions described herein a Regional Medical Director at Corizon and engaged to provide

medical services to inmates housed within the IDOC system. Defendant Menard is a member of

IDOC’s MTC that considered Ms. Dana’s gender dysphoria evaluations and denied diagnosis

and treatment to her for nearly two and a half years.

           33.     Defendant Bryan Gimmeson is and was at all times relevant to the actions and

omissions described herein a Clinical Supervisor at Idaho Correctional Institution-Orofino

(“ICIO”) and engaged to provide medical services to inmates housed within the IDOC system.



                                            10
                          SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 12 of 71




Defendant Gimmeson is a member of IDOC’s MTC that considered Ms. Dana’s gender

dysphoria evaluations and denied diagnosis and treatment to her for nearly two and a half years.

           34.     Defendant Shellie Munoz is and was at all times relevant to the actions and

omissions described herein a Clinician at ICIO and engaged to provide medical services to

inmates housed within the IDOC system. Defendant Munoz is a member of IDOC’s MTC that

considered Ms. Dana’s gender dysphoria evaluations and denied diagnosis and treatment to her

for nearly two and a half years.

           35.     Defendant Jeremy Clark is and was at all times relevant to the actions and
omissions described herein a Clinical Supervisor at ISCI and engaged to provide medical

services to inmates housed therein. Defendant Clark is a member of IDOC’s MTC that

considered Ms. Dana’s gender dysphoria evaluations and denied diagnosis and treatment to her

for nearly two and a half years.

           36.     Defendant Josie Boggs is and was at all times relevant to the actions and

omissions described herein a Clinician at Idaho Maximum Security Institution (“IMSI”) and

engaged to provide medical services to inmates housed within the IDOC system. Defendant

Boggs is a member of IDOC’s MTC that considered Ms. Dana’s gender dysphoria evaluations

and denied diagnosis and treatment to her for nearly two and a half years.

           37.     Defendant Janelle Myers is and was at all times relevant to the actions and

omissions described herein a Clinical Supervisor at ISCI and engaged to provide medical

services to inmates housed therein. Defendant Myers is a member of IDOC’s MTC that

considered Ms. Dana’s gender dysphoria evaluations and denied diagnosis and treatment to her

for nearly two and a half years.

           38.     Defendant Chris Bennett is and was at all times relevant to the actions and

omissions described herein a Clinician at ISCI and engaged to provide medical services to

inmates housed therein. Defendant Bennett is a member of IDOC’s MTC that considered Ms.



                                            11
                          SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 13 of 71




Dana’s gender dysphoria evaluations and denied diagnosis and treatment to her for nearly two

and a half years.

           39.     Defendant Nick Wise is and was at all times relevant to the actions and omissions

described herein a Chronic Care Nurse at ISCI and engaged to provide medical services to

inmates housed therein. Defendant Wise is a member of IDOC’s MTC that considered Ms.

Dana’s gender dysphoria evaluations and denied diagnosis and treatment to her for nearly two

and a half years.

           40.     Defendant Emma Hartt is and was at all times relevant to the actions and
omissions described herein a Clinician at ISCC and engaged to provide medical services to

inmates housed within the IDOC system. Defendant Emma Hartt is a member of IDOC’s MTC

that considered Ms. Dana’s gender dysphoria evaluations and denied diagnosis and treatment to

her for nearly two and a half years.

           41.     Defendant Ida Le is and was at all times relevant to the actions and omissions

described herein a Clinician at ISCC and engaged to provide medical services to inmates housed

within the IDOC system. Defendant Le is a member of IDOC’s MTC that considered Ms. Dana’s

gender dysphoria evaluations and denied diagnosis and treatment to her for nearly two and a half

years.

           42.     Defendant Amber Mickelson is and was at all times relevant to the actions and

omissions described herein a Clinician at PWCC and engaged to provide medical services to

inmates housed within the IDOC system. Defendant Mickelson is a member of IDOC’s MTC

that considered Ms. Dana’s gender dysphoria evaluations and denied diagnosis and treatment to

her for nearly two and a half years.

           43.     Defendant Samuel Pierson is and was at all times relevant to the actions and

omissions described herein a DON at ISCC and engaged to provide medical services to inmates

housed within the IDOC system. Defendant Pierson participated in the denial of adequate and

necessary medical treatment to Ms. Dana for gender dysphoria.

                                            12
                          SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 14 of 71




           44.     Defendant Grant Roberts is and was at all times relevant to the actions and

omissions described herein an HSA at ISCC and engaged to provide medical services to inmates

housed within the IDOC system. Defendant Roberts participated in the denial of adequate and

necessary medical treatment to Ms. Dana for gender dysphoria

           45.     Defendant Evancho is and was at all times relevant to the actions and omissions

described herein a correctional officer with IDOC.

           46.     Defendant Walton is and was at all times relevant to the actions and omissions

described herein a correctional officer with IDOC.
           47.     Defendant Smyth is and was at all times relevant to the actions and omissions

described herein a correctional officer with IDOC.

           48.     Defendant Taylor is and was at all times relevant to the actions and omissions

described herein a correctional officer with IDOC.

           49.     DOES 1-10 (“Custodial Does”) are additional custody supervisors and officers

who were at all times relevant to the actions and omissions described herein employed at ISCI,

and responsible for implementation of IDOC policies and procedures, and the welfare of inmates

including Plaintiff. Custodial Does supervised and/or participated in the disciplinary actions and

denial of Plaintiff’s requests complained of herein. At the present time, the identities of Custodial

Does are unknown and not discoverable to Plaintiff without the relevant documents for her

custody file, to which she does not presently have access. Plaintiff will substitute the true names

of Custodial Does when Plaintiff is able to ascertain their identities through discovery.

           50.     DOES 11-15 (“Health Care Does”) are additional medical providers and staff who

were at all times relevant to the actions and omissions described herein engaged to provide

medical services at ISCI, and who were responsible for ensuring provision of appropriate

medical care to Plaintiff and/or participated in the denial of adequate and necessary medical

treatment to Plaintiff for gender dysphoria. Health Care Does further supervised and/or

participated in the acts and omissions comprising the basis for Plaintiff’s intentional and

                                            13
                          SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 15 of 71




negligent infliction of emotional distress claims. At the present time, the identities of Health Care

Does are unknown and not discoverable to Plaintiff without discovery. Plaintiff will substitute

the true names of Health Care Does when Plaintiff is able to ascertain their identities through

discovery.

           51.     Defendants Valley, Christensen, Dietz, McKay, Campbell, Siegert, Stewart,

Krafft, Nicodemus, Clement, Eliason, Hahn, Watson, Kaylene Hartt, Menard, Gimmeson,

Munoz, Clark, Boggs, Myers, Bennett, Wise, Emma Hartt, Le, and Mickelson are referred to

collectively herein as the “MTC Defendants.”
           52.     Defendants Campbell, Siegert, Adkisson, Stewart, Krafft, Nicodemus, Clement,

Eliason, Hahn, Watson, Kaylene Hartt, Menard, Gimmeson, Munoz, Clark, Boggs, Myers,

Bennett, Wise, Emma Hartt, Le, Mickelson, Clark, Pierson, and Grant are referred to collectively

herein as the “Health Care Defendants.”

           53.     Defendants Clark, Pierson, Grant, and Siegert are referred to collectively herein as

the “Grievance Form Defendants.”

           54.     Defendants Tewalt, Derrick, Ramirez, Valley, Christensen, Dietz, McKay,

Evancho, Walton, Smyth, and Taylor are referred to collectively herein as the “Custodial

Defendants.”

           55.     At all times relevant herein, each Defendant purported to act in the course of his

or her employment and under color of state law.

                                     FACTUAL ALLEGATIONS

                             Standards for Diagnosing Gender Dysphoria

           56.     The diagnostic criteria for gender dysphoria in adolescents and adults are a

marked incongruence between one’s experienced/expressed gender and assigned gender, of at

least six-months duration, as manifested by at least two of the following:




                                            14
                          SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 16 of 71




           (a)     a marked incongruence between one’s experienced/expressed gender and primary

                   and/or secondary sex characteristics (or in young adolescents, the anticipated

                   secondary sex characteristics);

           (b)     a strong desire to be rid of one’s primary and/or secondary sex characteristics

                   because of a marked incongruence with one’s experienced or expressed gender

                   (or in young adolescents, a desire to prevent the development of the anticipated

                   sex characteristics);

           (c)     a strong desire for the primary and/or secondary sex characteristics of the other
                   gender;

           (d)     a strong desire to be of the other gender (or some alternative gender different from

                   one’s assigned gender);

           (e)     a strong desire to be treated as the other gender (or some alternative gender

                   different from one’s assigned gender); and

           (f)     a strong conviction that one has the typical feelings and reactions of the other

                   gender (or some alternative gender different from one’s assigned gender).

Furthermore, the condition is associated with clinically significant distress or impairment in

social, occupational or other important areas of functioning.

                       Standards of Care for Treatment of Gender Dysphoria

           57.     Gender dysphoria is a serious but diagnosable and treatable medical condition

recognized by the American Psychiatric Association and codified in the International

Classification of Diseases (10th revision: World Health Organization) and the Diagnostic and

Statistical Manual of Mental Disorders Fifth Edition (“DSM-5”).

           58.     Gender dysphoria is not a mental illness or disorder. Rather, “gender dysphoria”

is a diagnostic term that refers to clinically significant distress associated with an incongruence

or mismatch between a person’s gender identity and assigned sex. When gender dysphoria is

severe, it can result in a person’s inability to function in everyday life. Gender dysphoria is

                                               15
                             SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 17 of 71




highly treatable. Indeed, with appropriate treatment, individuals with gender dysphoria can be

fully cured of all symptoms. When not properly treated, however, gender dysphoria is often

associated with dangerous related conditions such as depression, substance abuse, self-

mutilation, suicidal ideations, and suicide. Without treatment, the path for those suffering from

gender dysphoria can be torturous, as evidenced by alarmingly high suicide attempt rates: 40

percent of persons identifying as transgender attempt suicide, nearly 9 times the national average

of 4.6 percent, according to the 2015 National Transgender Discrimination Survey.4 Ms. Dana’s

history reflects such effects resulting from inadequate treatment: she has repeatedly experienced
suicidal ideation and has engaged in dangerous attempts to self-harm and self-castrate as a

response to her despair over her inability to access necessary treatment for her gender dysphoria.

           59.     The World Professional Association for Transgender Health (“WPATH”) is the

leading international organization focused on transgender health care. WPATH has more than

1,000 members throughout the world consisting of physicians, psychiatrists, psychologists, social

workers, surgeons, and other health professionals who specialize in the diagnosis and treatment

of gender dysphoria. WPATH publishes the Standards of Care for the Health of Transsexual,

Transgender, and Gender Nonconforming People (“Standards of Care”). The Standards of Care

were first developed in 1979. The current version of the Standards of Care, Version 7,5 was

published in September 2011 following a five-year process in which eighteen gender dysphoria

specialists submitted peer-reviewed papers to help identify the most effective treatments for

gender dysphoria. WPATH’s Standards of Care are the prevailing standards of care used by

mental health providers and medical professionals treating gender dysphoria.



4
  Available at
http://www.transequality.org/sites/default/files/docs/usts/USTS%20Full%20Report%20-
%20FINAL%201.6.17.pdf
5
  Available at
https://s3.amazonaws.com/amo_hub_content/Association140/files/Standards%20of%20Care%20
V7%20-%202011%20WPATH%20(2)(1).pdf
                                            16
                          SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 18 of 71




           60.     The WPATH Standards of Care set forth medical treatment options for gender

dysphoria and require that a competent medical professional with knowledge and expertise in

gender dysphoria evaluate a patient for appropriate and necessary treatment options, which, in

addition to living in accord with the person’s gender identity, may include hormone therapy,

surgery to change primary and/or secondary characteristics, and/or psychotherapy addressing the

negative impact of gender dysphoria and stigma on mental health. In promulgating the Standards

of Care, the WPATH specifies that they “apply to all transsexual, transgender, and gender

nonconforming people, irrespective of housing situation, including in institutional environments
such as prisons.” The Standards of Care state that “[a]ll elements of assessment and treatment as

described in the SOC can be provided to people living in institutions. If the in-house expertise of

health professionals in the direct or indirect employ of the institution does not exist to assess

and/or treat people with gender dysphoria, it is appropriate to obtain outside consultation from

professionals who are knowledgeable about this specialized area of health care.”

        Defendants’ Failure to Diagnose, Failure to Provide Necessary Treatment to, and
                         Continued Discrimination Against Ms. Dana
           Ms. Dana’s Background

           61.     Ms. Dana is a transgender woman who has struggled with gender dysphoria for

the majority of her life. Prior to being incarcerated, Ms. Dana lived much of her life as a woman.
Ms. Dana has been incarcerated by IDOC since May 2017.

           62.     Since she was a young child, Ms. Dana lived full time as a girl with her mother

and sister in Tacoma, Washington. Indeed, as a young child Ms. Dana thought that she was a

girl. She regularly dressed in girls’ clothing, engaged in female activities with her sister, and

even attended school dressed as a girl. However, when she was in sixth grade, her mother moved

the family back to Idaho, and Ms. Dana met her father for the first time. Her father did not

approve of Ms. Dana’s living as a girl, and forced her to present as a boy in terms of how she



                                            17
                          SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 19 of 71




dressed and lived. As a result of her father forcing her to live as a boy, Ms. Dana entered a very

confusing stage in her life.

           63.     Ms. Dana knew that she was different than her male peers, and felt that her male

anatomy was wrong. While her mother and sister remained supportive, Ms. Dana was forced to

live as a boy in many other areas of her life. During this time, Ms. Dana became overwhelmed

by feelings of helplessness due to her father’s repeated attempts to change her into something she

was not. Eventually, Ms. Dana’s parents sent her to a Job Corps program in Oregon, where Ms.

Dana’s feelings of helplessness resulted in an attempted suicide. This attempt was followed by a
second suicide attempt at Ms. Dana’s grandmother’s house in Idaho, which resulted in

hospitalization.

           64.     While Ms. Dana survived both of these suicide attempts, the feelings of being

overwhelmed and the split between Ms. Dana’s life as a female and her life as a male continued

into adulthood. Ms. Dana married the first woman with whom she became sexually involved,

and had one child from this marriage before divorcing. Ms. Dana eventually remarried, and had

five boys. While her children were supportive of Ms. Dana’s living as a woman at home

(wearing women’s clothing and makeup), her second wife struggled over the years, and Ms.

Dana’s gender dysphoria placed a strain on her marriage. While Ms. Dana was able to live as a

woman with her family and close friends, as an adult she continued to live as a man while at

work. Ms. Dana was a welder, and it was necessary for her to present as a man at work to avoid

conflict and to maintain job security.

           65.     In 2017, Ms. Dana began using drugs in an attempt to deal with her untreated

gender dysphoria. This eventually led to Ms. Dana’s being placed on suicide watch for two days

in August 2017, where she was stripped of all her clothes and thus forced to see her body

unclothed, which increased both her dysphoria and suicidal thoughts. Ms. Dana spent that time in

an isolation cell with a large window where she was largely naked and in plain view of the

general population.

                                            18
                          SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 20 of 71




           66.     After being released from suicide watch in August 2017, Ms. Dana feared that the

Health Care Defendants and Custodial Defendants would continue to retaliate against her for

seeking to live as a transgender woman and to receive a gender dysphoria diagnosis, and felt

unable to continue to seek mental health care. As a result, she returned to self-medicating with

illegal drugs purchased from other inmates. In October 2017, in an attempt to get clean, Ms.

Dana turned herself in to authorities and was subsequently sent to “restrictive housing” as a

means to detox. During this time, she thought of suicide constantly and felt that she could not

continue to exist in a man’s body.
           67.     Additionally, during this time Ms. Dana was also consistently harassed by both

other inmates and correctional officers for her appearance, mannerisms, and sexual

identification. This caused Ms. Dana to feel overwhelmed, and caused her to frequently consider

suicide.

           Ms. Dana’s Efforts to Obtain a Gender Dysphoria Diagnosis

           68.     Since becoming incarcerated in May 2017, and until receiving a gender dysphoria

diagnosis in October 2019, Ms. Dana continuously sought a diagnosis of gender dysphoria so

that she could receive necessary medical treatment, including access to feminizing hormones,

evaluation for and access to sex-reassignment surgery (also referred to as gender confirmation

surgery), and the ability to live as a woman while incarcerated. Despite Ms. Dana’s best efforts

to seek the medical care she desperately needed, the MTC Defendants and Health Care

Defendants repeatedly failed Ms. Dana, routinely ignoring her pleas for help and refusing to

diagnose her gender dysphoria for nearly two and a half years.

           69.     Moreover, the MTC Defendants, Health Care Defendants, and Custodial

Defendants denied and/or ignored Ms. Dana’s repeated requests to live as a woman, free from

harassment. Because IDOC prison policy prohibits inmates from dressing or displaying the

appearance of the opposite gender unless they have been diagnosed with gender dysphoria, the

MTC Defendants’ refusal to give Ms. Dana the gender dysphoria diagnosis to which they now

                                            19
                          SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 21 of 71




admit she was entitled provided cover for the Health Care Defendants and Custodial Defendants

to continue to deny Ms. Dana’s requests to be allowed to live as a transgender woman. At the

same time, Ms. Dana’s frustration with the IDOC system and appeals to the Custodial

Defendants were brandished by the MTC Defendants and Health Care Defendants as “evidence”

that she was somehow unfit for the gender dysphoria diagnosis.

           70.     Because the MTC Defendants ignored the clinical diagnostic criteria and did not

diagnose Ms. Dana with gender dysphoria, Ms. Dana suffered needlessly. The refusal to properly

diagnose allowed the MTC Defendants and Health Care Defendants to refuse to consider
providing Ms. Dana with feminizing hormones; refuse to consider providing Ms. Dana with sex-

reassignment surgery; and deny Ms. Dana access to other medically necessary treatments for

reducing her gender dysphoria, including, at times, refusing to allow her to access or wear

gender-appropriate undergarments or clothing, and refusing to permit her efforts at female

grooming with respect to makeup, hair styling, and hair removal.

           71.     Ms. Dana repeatedly attempted to obtain an appropriate diagnosis and treatment

for her gender dysphoria. She submitted numerous Corizon “Health Service Request” (“HSR”)

forms, IDOC “Offender Concerns” forms, and IDOC “Grievance Forms” related to medical

needs resulting from her gender dysphoria. The Health Care Defendants, Custodial Defendants,

and MTC Defendants repeatedly rejected her efforts.

           Ms. Dana Repeatedly Submitted HSR Forms Regarding Her Gender Dysphoria, To No

           Avail

           72.     True and correct copies of the HSR forms Ms. Dana submitted concerning her

gender dysphoria on November 17, 2017; January 16, 2018; January 18, 2018; February 14,

2018; February 22, 2018; March 23, 2018; July 30, 2018; September 11, 2018; and October 15,

2018 are attached hereto as Exhibit 1.

           73.     On a November 17, 2017, HSR, Ms. Dana identified as transgender and noted that

she had submitted several prior HSR forms and requested hormone replacement therapy several

                                            20
                          SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 22 of 71




times. The HSR was handled by, Jack Puckett, Psychiatric Technician, who scheduled an

appointment for Ms. Dana with Pat Cash.

           74.     On a January 16, 2018, HSR, Ms. Dana renewed her request for hormone

replacement therapy. The HSR was handled by J. Semple, RN, but does not indicate what action

was taken to address Ms. Dana’s concerns.

           75.     On a January 18, 2018, HSR, Ms. Dana again requested that she be placed on

hormone replacement therapy. There is no indication on the face of the HSR that anyone at

IDOC, ISCI, or Corizon acted on Ms. Dana’s request.
           76.     On a February 14, 2018, HSR, Ms. Dana again asked for hormone replacement

therapy and gender confirming surgery. There is no indication on the face of the HSR that

anyone at IDOC, ISCI, or Corizon acted on Ms. Dana’s request.

           77.     On a February 22, 2018, HSR, Ms. Dana again asked for hormone replacement

therapy and gender confirming health care. There is no indication on the face of the HSR that

anyone at IDOC, ISCI, or Corizon acted on Ms. Dana’s request.

           78.     On a March 23, 2018, HSR, Ms. Dana wrote, “I am in distress about my body not

matching my gender identity and I believe I need sex reassignment surgery and it would help me.

Thank you.” There is no indication on the face of the HSR that anyone at IDOC, ISCI, or

Corizon acted on Ms. Dana’s request.

           79.     On a July 30, 2018, HSR, Ms. Dana wrote, “I am transgender and have been on

watch since the 25th of July, and really need to shave. Was told medical might have electric

razor I can use. I really need to shave hair off my face. It is causing self-hatred. Please help.”

There is no indication on the face of the HSR who at IDOC, ISCI, or Corizon acted on Ms.

Dana’s request, but the Triage note indicates “Operations Order does not allow item. No action

needed. Clinician seeing already daily.”

           80.     On a September 11, 2018, HSR, Ms. Dana wrote, “Frustrated about my [gender

dysphoria] diagnosis that you fail to do appropriately. I am obviously a girl!” The HSR was

                                            21
                          SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 23 of 71




handled by, Erica Clemens, LMSW, but does not indicate what action, if any, was taken to

address Ms. Dana’s concerns.

           81.     On an October 15, 2018, HSR, Ms. Dana wrote, “Upset about being mistreated as

a transgender inmate. Security staff is causing me unnecessary emotional distress and trying to

strip my identity.” The HSR indicates that it handled by Janet Linder, LMSW, who met with Ms.

Dana that day.

           82.     The foregoing HSR forms are indicative of the frequency with which Ms. Dana

advocated for herself and sought a gender dysphoria diagnosis from May 2017 to October 2019;
the clarity with which she expressed herself to the Health Care Defendants and the Custodial

Defendants about her gender dysphoria and her corresponding urgent need for medical care; and

the systematic way in which IDOC and Corizon personnel, including the Health Care Defendants

and the Custodial Defendants, minimized, ignored, or refused Ms. Dana’s repeated requests.

           Ms. Dana Repeatedly Submitted IDOC Grievance Forms Regarding Her Gender

           Dysphoria, To No Avail

           83.     True and correct copies of the IDOC Grievance Forms Ms. Dana submitted

concerning her gender dysphoria on January 18, 2018; January 25, 2018; February 15, 2018;

May 3, 2018; and May 8, 2018 are attached hereto as Exhibit 2.

           84.     On January 18, 2018, Ms. Dana submitted an IDOC Grievance Form stating, “I

asked why my hormone therapy has not started yet tired of getting the run around, I already

started process at ISCI, I want my hormone therapy, I am a transgender and identify as a woman.

I in fact have tried to follow process at ISCI, but got moved.” She also indicated having tried to

resolve this problem informally by “Grievance, concerns to mental health, medical, talking with

several clinicians and MS Hahn at ISCI and putting in concerns here at ISCC.” Defendant Clark

is identified on the IDOC Grievance Form as the Level 1 Responder.

           85.     Defendant Clark’s response informed Ms. Dana that the MTC would be meeting

to discuss her gender dysphoria assessment on February 7, 2018; explained that if Ms. Dana met

                                            22
                          SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 24 of 71




the criteria for gender dysphoria, the MTC would establish a treatment plan that may include

hormone replacement therapy; and asked Ms. Dana to “Please try to be patient with the process.”

In fact, Defendant Clark’s representation to Ms. Dana that she would receive a gender dysphoria

diagnosis from the MTC if she met the clinical criteria was false. As will be discussed below, the

MTC and the MTC Defendants failed to apply any clinical criteria during the February 7, 2018,

meeting. Instead, they focused solely on factors irrelevant to the clinical determination of gender

dysphoria, primarily questioning Ms. Dana’s credibility.

           86.     On January 25, 2018, Ms. Dana submitted an IDOC Grievance Form seeking
permission to wear a bra, which was denied by Clinician Nicodemus because Ms. Dana did not

have a gender dysphoria diagnosis. The Level 1 Responder was Defendant Pierson; the Level 2

Responder was Defendant Roberts; and the Level 3 Responder was Defendant Siegert.

           87.     Ms. Dana noted in her appeal of the initial decision, “I have tried to follow

protocol here at IDOC for my gender dysphoria. But there have been several clinicians who

[have] transphobia and have in fact discriminated against me and lied and falsified my

information trying to cause me harm in an act of aggression against me and have caused me

psychological distress of a daily basis.” Defendant Siegert’s response on appeal: “I’m sorry that

you are frustrated regarding your request for a bra. A review of your medical record shows that

your case was evaluated by the Medical Treatment Committee (MTC) and the committee

determined that you did not meet criteria for a Gender Dysphoria diagnosis. Since you did not

meet criteria for a GD diagnosis you will not be issued a bra.” In fact, Defendant Siegert’s

representation to Ms. Dana that the MTC determined that she did not meet the criteria for a

gender dysphoria diagnosis was false. The MTC and the MTC Defendants failed to consider the

clinical criteria at all on February 7, 2018. And while the MTC denied Ms. Dana a gender

dysphoria diagnosis at that time, its decision was not based on clinical criteria.

           88.     On February 15, 2018, Ms. Dana submitted an IDOC Grievance Form stating, “I

am being denied adequate mental health services, which is cruel and unusual punishment and

                                            23
                          SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 25 of 71




gender confirming health care which I am entitled to. You are all causing me psychological

distress.” She also indicated having tried to resolve this problem informally by “Concerns, HSR,

talking to staff and mental health; have over 30 concerns in and complaints in. Even to chief of

prisons.” The Level 1 Responder was Defendant Pierson and the Level 2 Responder was

Defendant Roberts.

           89.     Defendant Pierson wrote in his Level 1response: “The MTC members denied you

this specific diagnosis on 2-15-18. You do not meet criteria at this time.” In fact, Defendant

Pierson’s representation to Ms. Dana that the MTC determined that she did not meet the criteria
for a gender dysphoria diagnosis was false. The MTC and the MTC Defendants failed to

consider the clinical criteria at all on February 7, 2018. And while the MTC denied Ms. Dana a

gender dysphoria diagnosis at that time, its decision was not based on clinical criteria.

           90.     Defendant Roberts wrote in his Level 2 response: “Mr. Dana, unfortunately you

have been denied. I was informed that you could revisit this in a year. You can always reach out

to your unit clinician for your mental health needs. Thanks.” Defendant Roberts’ response to Ms.

Dana sought to perpetuate the IDOC myth that any of the MTC Defendants, Health Care

Defendants, Grievance Form Defendants, or Custodial Defendants had any intention of dealing

seriously or according to clinical diagnostic criteria with Ms. Dana’s gender dysphoria. By

February 15, 2018, Ms. Dana had already spent several months communicating her physical and

mental health concerns stemming from her gender dysphoria to anyone within the IDOC system

who would listen, using the IDOC-approved channels available to her. She had, in fact, described

her mental health needs in great detail to her unit clinician and others. Simply put, no one at

IDOC took Ms. Dana seriously, nor bothered to seriously assess her according to the clinical

diagnostic criteria for gender dysphoria.

           91.     On May 3, 2018, Ms. Dana submitted an IDOC Grievance Form stating, “I am

letting you know I am in deep distress about not having my body match my gender identity, also

I am asking you please give me gender affirming surgery to match my identity. Stop ignoring my

                                            24
                          SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 26 of 71




issues.” She also indicated having tried to resolve this problem informally by “concern forms,

HSR, talking to staff and clinicians.” The Level 1 Responder was Defendant Pierson; the Level 2

Responder was Defendant Roberts; and the Level 3 Responder was Defendant Siegert.

           92.     Defendant Pierson wrote in his Level 1 response: “Dana your concerns as

mentioned above were reviewed by the MTC committee as previously stated. They determined

that you are not eligible for HT or GD treatment at this time.”

           93.     Defendant Grant wrote in his Level 2 response: “Dana this has been addressed in

previous grievances. You do not meet criteria at this time for any further treatment.” This
representation was the same falsehood that Defendant Clark advanced in response to Ms. Dana’s

January 18 IDOC Grievance Form and Defendant Pierson advanced in response to her

February 15 IDOC Grievance Form. The assertion that the MTC had determined that Ms. Dana

did not meet the criteria for a gender dysphoria diagnosis was false. The MTC and the MTC

Defendants failed to consider the clinical criteria at all on February 7, 2018. Nor was the MTC’s

denial of Ms. Dana’s gender dysphoria diagnosis based on clinical criteria.

           94.     Defendant Siegert wrote in her Level 3 response: “I would encourage you to

address your concerns with the MTC and your assigned clinician. I do not have the authority to

order or direct the medical providers or the MTC to provide or even consider what you are

requesting.” Defendant Siegert continued to perpetuate the closed-loop system in which Ms.

Dana was passed from one official channel to the next within IDOC, with no one taking her

physical or mental health seriously, and no one assessing her for gender dysphoria using clinical

diagnostic criteria.

           95.     On May 8, 2018, Ms. Dana submitted an IDOC Grievance Form stating, “Staff

continues to harass me, discriminate against me, make fun of me all the way to medical staff. I

am being denied my identity as a woman. I am very upset and cry almost every day because of

the abuse and you all let it happen and obviously do not care. You all let it continue.” She also

indicated having tried to resolve this problem informally by “concern forms, talking to clinicians,

                                            25
                          SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 27 of 71




talking to staff, calling PREA *773, putting in HSR, etc! here at ISCC.” The Level 1 Responder

was Adam Miller, and the Level 2 Responder was Defendant Dietz.

           96.     Mr. Miller’s response instructed Ms. Dana that she could not wear makeup or use

other contraband to wear as clothing or place in her hair; that she could not purchase female

items at the commissary because she was not a woman; and that anything dealing with gender

dysphoria needed to be addressed to Defendant Nicodemus.

           97.     Defendant Dietz wrote in his Level 2 response: “I concur with Sgt. Miller’s

response. You are not being abused or harassed. If you continue to violate rules it will be
addressed with you. This does not constitute abuse or harassment. Your PREA allegations have

been investigated and found to be unsubstantiated.” Defendant Dietz was a member of the MTC

and knew at the time of this response that the MTC and the MTC Defendants had failed to follow

clinical diagnostic criteria to assess Ms. Dana’s gender dysphoria. Yet his response, and that of

Mr. Miller, continued to suggest to Ms. Dana that her gender dysphoria assessment had been

properly conducted, and that her only recourse with respect to her gender dysphoria was to go to

Defendant Nicodemus. Significantly, neither Mr. Miller nor Defendant Dietz suggested what

Defendant Nicodemus could actually do, if anything, to assist her.

           98.     Collectively, the Grievance Form Defendants made the false representations to

Ms. Dana described above regarding the MTC’s process, including the repeated and erroneous

suggestion that the MTC properly assessed her for gender dysphoria before denying her the

diagnosis in February 2018. The Grievance Form Defendants, by misstating facts then unknown

to Ms. Dana and suggesting that responsibility for her grievances fell to others, actively ignored

Ms. Dana’s repeated cries for help and relief from the mental and physical distress of her

undiagnosed and untreated gender dysphoria. In doing so, they exacerbated her very real distress

and feelings of hopelessness.




                                            26
                          SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 28 of 71




           MTC Meetings Concerning Ms. Dana’s Request for a Gender Dysphoria Diagnosis

           99.     Since May 2017, the MTC has considered Ms. Dana’s request for a gender

dysphoria diagnosis no less than five times—on February 7, 2018; April 11, 2018; October 3,

2018; November 7, 2018; and October 2, 2019. For nearly two and a half years, until it suddenly

reversed course on October 2, 2019, the MTC and the MTC Defendants systematically denied a

gender dysphoria diagnosis to Ms. Dana for reasons unrelated to the clinical criteria for assessing

gender dysphoria—citing perceived malingering, lack of truthfulness, or personality disorders,

none of which is recognized as a medically valid basis to withhold a gender dysphoria diagnosis
to one who meets the clinical criteria, as Ms. Dana did and does.

           100.    True and correct copies of MTC Meeting Minutes from February 7, 2018; April

11, 2018; October 3, 2018; November 7, 2018; and October 2, 2019 are attached hereto as

Exhibit 3.

           101.    On February 7, 2018, the MTC considered Ms. Dana’s request for a gender

dysphoria diagnosis. Defendants Campbell, Stewart, Krafft, Valley, Nicodemus, Clement,

Eliason, Hahn, McKay, Watson, Kaylene Hartt, Menard, Gimmeson, and Munoz were present,

as was non-party Amanda Weed. Defendant Hahn presented to the MTC. Notes from the

meeting indicate:

                   [Ms. Dana] is requesting PC stating inmate was chased out of unit
                   14. Inmate presented different each time he met with clinician
                   Morgan and contradicted self. Ages changed from interview to
                   interview first it was 3 then 7. Seemed coached. He states he has
                   been talking to Carr. No dysphoria present.
The MTC Defendants’ rendered the following decision: “No diagnosis of GD is made or

affirmed by the committee.”

           102.    In addition to using male pronouns to refer to Ms. Dana, the February 7, 2018,

MTC Meeting Minutes contain no evidence that the MTC Defendants used any clinical

diagnostic criteria to assess Ms. Dana’s gender dysphoria symptoms. The MTC Meeting Minutes

indicate that the MTC Defendants instead focused solely on questioning her credibility,

                                            27
                          SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 29 of 71




specifically citing “contradictions” between sessions with the Clinician and surmising that Ms.

Dana “seemed coached.”

           103.    On April 11, 2018, the MTC again considered Ms. Dana’s request for a gender

dysphoria diagnosis. Defendants Campbell, Valley, Nicodemus, McKay, Watson, and Menard

were present, as was non-party Amanda Weed. Defendant Watson presented to the MTC. Notes

from the meeting indicate:

                   [Ms. Dana] is requesting PC stating inmate was chased out of unit
                   14. Inmate presented different each time the inmate met with
                   clinician Morgan and contradicted self. Ages changed from
                   interview to interview first it was 3 then 7. Inmate seems coached.
                   Dana states Dana has been talking to another transgender, possibly
                   to receive information on how to effectively present symptoms to
                   evaluator. No dysphoria observed or reported.
The MTC Defendants’ rendered the following decision: “No diagnosis of GD is made or

affirmed by the committee.”

           104.    The April 11, 2018, MTC Meeting Minutes indicate that the MTC Defendants

again failed to consider diagnostic factors and apply them to Ms. Dana. Instead the MTC and the

MTC Defendants continued to focus solely on questioning her credibility, citing the same

“contradictions” between sessions with the Clinician and surmising that Ms. Dana “seemed

coached.” The MTC also engaged in pure speculation, that Ms. Dana’s “talking to another

transgender” was “possibly to receive information on how to effectively present symptoms to

evaluation.” It apparently never occurred to the MTC Defendants that Ms. Dana could have

sought out another transgender inmate for support because her repeated requests for the medical

attention to which she was entitled as a gender dysphoria sufferer were being rejected by the

MTC. Again, there is no evidence in the MTC Meeting Minutes that the MTC Defendants used

any clinical diagnostic criteria to assess Ms. Dana’s gender dysphoria symptoms in April 2018.

           105.    On October 3, 2018, Ms. Dana’s request for a gender dysphoria diagnosis again

came before the MTC. Defendants Campbell, Menard, Clark, Watson, Nicodemus, Valley,

McKay, Stewart, and Boggs were present. Notes from the meeting indicate:

                                            28
                          SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 30 of 71




                      Dr. Campbell conducted initial GD evaluation with Mr. Dana on 10/12/18.

                       Impression was that transgender identity appears well established, but there is

                       no indication of clinical distress.

                      Rona Siegert, Health Services Director, received concern form from inmate

                       Dana earlier this month and expressed concern that her review of records

                       suggested that inmate Dana might be appropriate for a diagnosis of GD and

                       associated services.

                      Staff discussed GD diagnosis and no distress has been noted by clinical staff
                       in multiple environments (ISCI and ISCC). Has a history of claiming prior

                       identification of female identity but this is disconfirmed by PSI or other

                       reports in file prior to incarceration.

                      Clinical staff noted that Dana’s history has significant issues of power and

                       control over women, which seems to be related to Dana’s request for GD

                       diagnosis.

                      Clinician Adkisson felt targeted by inmate Dana earlier when Dana was angry

                       about a clinical decision. Clinical staff expressed concern that Dana’s

                       dishonesty and misperception in that situation seems to be an extension of the

                       same power and control issues that need to be addressed before a GD

                       diagnosis would be appropriate.

                      Clinician Stewart (assigned clinician) reported that emotional distress is

                       present, but personality issues complicate evaluating etiology of distress.

                       Appears more to be related to behavioral and personality issues, and trauma

                       (both recent and historical).

                      Committee does not recommend diagnosis be made. However, Dr. Campbell

                       will continue to consider.



                                             29
                           SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 31 of 71




                      PLAN: DOR is not being written for make up in current housing unit. No

                       other changes to management or treatment is made.

           106.    At the October 3, 2018, MTC meeting, Defendant Campbell, the Chief

Psychologist at ISCI, accurately identified Ms. Dana as having a “well established” transgender

identity, and Defendant Siegert, the IDOC Health Services Director, suggested that a gender

dysphoria diagnosis might be appropriate for Ms. Dana. But the MTC focused its discussion on

“no distress” having been noticed by clinical staff; “issues of power and control,” which it was

claimed “need to be addressed before a GD diagnosis would be appropriate;” “dishonesty;” and
“behavioral and personality issues.” By focusing on these extraneous factors to deny Ms. Dana a

gender dysphoria diagnosis, rather than following clinical guidelines for assessing gender

dysphoria, the MTC and the MTC Defendants showed much more than a mere difference of

medical opinion or treatment. They demonstrated that they either lacked the appropriate medical

training and knowledge to understand and apply the clinical diagnostic criteria for gender

dysphoria, or that they were willing to intentionally ignore those diagnostic criteria to arrive at

their conclusion.

           107.    On November 7, 2018, the MTC again considered Ms. Dana’s request for a

gender dysphoria diagnosis. Defendants Campbell, Clark, Watson, Nicodemus, Valley, McKay,

Stewart, Boggs, Myers, Bennett, Wise, Stewart, Krafft, Emma Hartt, Le, Siegert, Gimmeson,

Clement, and Mickelson were present. Notes from the meeting indicate:

                      Previous assessment was a year ago—not diagnosed.

                      Dr. Campbell assessment supports diagnosis of GD, while recognizing

                       confounding factors that complicate diagnosis. Discussion is invited.

                      Clinician Boggs does not support GD. Antisocial behavior needs to be

                       addressed. Dana won’t address trauma.

                      Clinician Stewart sees a personality disorder rather than gender dysphoria.

                       Unable to tell where distress is coming from.

                                             30
                           SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 32 of 71




                      Clinical Supervisor Clark is concerned that it will not change Dana’s behavior

                       problems. Recommends further assessment.

                      DW McKay stated that when Dana was told no behaviors increased.

                      Plan: Encourage further assessment. Dr. Campbell will meet and discuss with

                       Dana. Next assessment in 3 months.

           108.    Defendant Campbell, the Chief Psychologist at ISCI, accurately diagnosed Ms.

Dana with gender dysphoria on October 30, 2018, a finding presented to the MTC at the

November 7, 2018, meeting. Defendants Clinicians Boggs and Stewart, Clinical Supervisor
Clark, and Deputy Warden McKay—none of whom is known to have any training in assessing

gender dysphoria, and one of whom is not even a medical professional—argued against a gender

dysphoria diagnosis. The MTC and the MTC Defendants ignored the clinical diagnostic criteria

for gender dysphoria; substituted the non sequitur opinions of MTC members untrained in

assessing gender dysphoria for the assessment of the Chief Psychologist; and decided not to

diagnose Ms. Dana with gender dysphoria. This was not a difference of medical opinion or

treatment plan. It was a complete abdication by the MTC Defendants of the MTC’s duty to apply

the clinical diagnostic criteria for gender dysphoria to Ms. Dana’s case—an abdication all the

more remarkable because Dr. Campbell, one of the few MTC members even arguably qualified

to properly assess gender dysphoria, allowed the opinions of clearly unqualified MTC members

to override his assessment.

           109.    In April 2019, Plaintiff’s expert, Dr. Ettner, met with, interviewed, and conducted

a battery of psychological tests upon Ms. Dana, and ultimately diagnosed her with gender

dysphoria and as having severe suicidal tendencies brought about and exacerbated by this

untreated condition. Dr. Ettner’s report—including her conclusion that Ms. Dana has severe

suicidal tendencies due to untreated gender dysphoria—was forwarded through counsel to IDOC

and all defendants on May 7, 2019. A true and correct copy of Dr. Ettner’s report is attached

hereto as Exhibit 4.

                                            31
                          SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 33 of 71




           110.    Despite a note in the November 7, 2018, MTC Meeting Minutes that Ms. Dana’s

next assessment would occur in three months (i.e., by February 2019); despite Dr. Campbell’s

assessment in November 2018 that Ms. Dana met the gender dysphoria diagnostic criteria;

despite the MTC’s acknowledgment in November 2018 that Ms. Dana was in “distress;” despite

numerous other instances in which Ms. Dana communicated via HSRs and Grievance forms to

the Health Care Defendants and the Custodial Defendants her specific request for a gender

dysphoria diagnosis and specific instances of distress; despite Ms. Dana’s history of suicide

attempts; and despite IDOC’s receiving Dr. Ettner’s report in May 2019, the records provided by
IDOC in this case indicate that the MTC Defendants took no further action to evaluate Ms. Dana

for gender dysphoria for nearly a year, until October 2019.

           111.    On October 2, 2019, the MTC met for a final time to consider Ms. Dana’s request

for a gender dysphoria diagnosis. Defendants Campbell, Clark, Watson, Le, Stewart, and McKay

were present, as was non-party Lisa Eagle. Notes from the meeting indicate:

                      Presented by Chief Psychologist Campbell.

                      Had previously been assessed and denied diagnosis due to inconsistent

                       answers (contrary to documented history) and complex co-occurring

                       disorders.

                      Was re-assessed after staff brought concerns about ongoing distress. Was re-

                       assessed previous week by Campbell.

                      Diagnosis is made, affirmed by MTC. Dana is requesting cross sex hormone

                       therapy – will be allowed to request through medical.

                      Housing is appropriate – showers accommodated in current housing unit

                       (BHU).

Although the MTC and MTC Defendants finally gave Ms. Dana the gender dysphoria diagnosis

she had so long deserved, this last MTC meeting is in many respects the most damning.



                                             32
                           SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 34 of 71




           112.    First, the MTC and MTC Defendants admit in their October 2, 2019, MTC

Meeting Minutes that their prior refusal to diagnose had not been based on clinical criteria at all,

but on “inconsistent answers” and “complex co-occurring disorders.” The diagnostic criteria are

clear: neither of these purported rationales should factor into a gender dysphoria diagnosis, let

alone justify a denial. That they did for nearly two and a half years, while Ms. Dana suffered,

only serves to underscore that the MTC and MTC Defendants’ failures went far beyond

differences of opinion or treatment. The MTC and the MTC Defendants failed to apply the

correct diagnostic standard at all. And even when they did, as was the case with Dr. Campbell’s
October 30, 2018, assessment, the correct diagnosis was voted down by unqualified MTC

Defendants and acceded to by those MTC Defendants who knew, or should have known, better.

           113.    Next, the MTC and MTC Defendants admit in their October 2, 2019, MTC

Meeting Minutes that Ms. Dana was only re-assessed, in late September 2019, “after staff

brought concerns about ongoing distress.” Tacit in this admission are two further admissions: (1)

that the MTC and the MTC Defendants failed to re-assess Ms. Dana for nearly a year,

approximately seven months after its own Meeting Minutes indicated she should be re-evaluated;

and (2) that the MTC and the MTC Defendants delayed this reassessment for nearly a year

despite being on notice of Ms. Dana’s distress: acknowledged by Dr. Campbell in his October

30, 2018, assessment; evident in Ms. Dana’s HSRs and Grievances throughout 2018 and into

2019; and suffered by Ms. Dana in the form of severe suicidal tendencies, noted by Dr. Ettner

and conveyed to IDOC in May 2018.

           114.    Taken together, the MTC Meeting Minutes demonstrate the MTC Defendants’

repeated failure to use the required clinical diagnostic criteria to assess Ms. Dana’s gender

dysphoria. The MTC Meeting Minutes also offer at least one other reason why the MTC

Defendants persisted in denying the appropriate gender dysphoria diagnosis to Ms. Dana for

nearly two and a half years. The MTC Defendants clearly perceived Ms. Dana as potentially

having other mental health issues, and repeatedly suggested that it would be improper to treat her

                                            33
                          SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 35 of 71




for gender dysphoria unless and until those other, perceived mental health issues were addressed.

In other words, the MTC Defendants consistently behaved toward Ms. Dana as though

individuals with, e.g., perceived personality disorders or aggression toward other women—even

if the MTC Defendants’ perceptions were untrue or incorrect—were ineligible to receive a

gender dysphoria diagnosis. The gender dysphoria clinical diagnostic criteria and guidelines

flatly contradict this. Yet not once does the record reflect any of the MTC Defendants pushing

back when this medically incorrect, subjective, and patently discriminatory pseudo-scientific

belief was introduced during their deliberations of Ms. Dana’s case. Nor does the record reflect
any of the MTC Defendants even considering that what they perceived to be Ms. Dana’s mental

health issues were, in fact, manifestations of her untreated gender dysphoria.

           Ms. Dana Has Been the Victim of Sexual Assault Due to the Custodial Defendants’

           Inaction and Failure to Protect Her

           115.    The Custodial Defendants have also failed to adequately protect Plaintiff from

harm, including risk of sexual assault. Ms. Dana originally became concerned about a fellow

inmate at ISCC, Robert A. Geib, in mid to late May 2018, when he continuously pursued her and

attempted to force her to perform sexual acts on him. In one such instance, inmate Geib had

another inmate trick Ms. Dana into entering a cell, locked the door behind her, and then forced

her to touch his genitalia.

           116.    Shortly after that assault, Ms. Dana reported her concerns about inmate Geib to

C/O Walton and Lieutenant Purcell, and requested to be moved from Tier G-2. In late May 2018,

Ms. Dana was relocated to Tier G-3. However, only a few weeks later in June 2018, inmate Geib

was also inexplicably relocated to Tier G-3, where he once again had access to Ms. Dana.

           117.    Inmate Geib began harassing Ms. Dana almost as soon as he was moved, and

would follow her to the showers where he would try to watch her shower while making sexual

threats to her. Finally, on or about June 27, 2018, inmate Geib entered Ms. Dana’s cell and

sexually assaulted her.

                                            34
                          SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 36 of 71




           118.    This assault was in addition to a generally hostile environment, in which Ms.

Dana was sexually harassed and assaulted by both inmates and officers. In response to the assault

by inmate Geib, Ms. Dana called the PREA hotline in early July 2018 to report the offending

inmate. However, once Defendants Smyth, Walton, and other IDOC correctional officers became

aware that Ms. Dana had been using the PREA hotline, they told her that she could no longer use

it, as it was creating additional “unnecessary” work for them. Defendants Smyth, Walton, and

other IDOC correctional officers also informed Ms. Dana that if she did not stop calling PREA,

they would throw her in “the hole” (solitary confinement) “for her own protection.” Defendants
Smyth, Walton, and other IDOC correctional officers also threatened to confiscate Ms. Dana’s

feminine items if she continued to call the PREA hotline.

           119.    In addition to the sexual assault in June 2018, Ms. Dana suffered another sexual

assault by an inmate and multiple instances of sexual harassment by inmates and prison officials.

Among other things, Defendant Walton forced Ms. Dana to stand up off the toilet and expose

herself to him. Defendant Walton threatened to give her a Class-A write-up and put her in the

hole if she did not comply. These continued abuses, in conjunction with Ms. Dana’s inability to

present as a woman and receive medically necessary feminizing hormones, have significantly

affected Ms. Dana’s mental health.

           120.    As a result of Defendants’ failure to adequately diagnose and treat Ms. Dana’s

gender dysphoria, she attempted suicide for a third time in her prison cell in or around June

2018—not coincidentally, after filing the series of futile HSR and IDOC Grievance Forms

described above. Though ultimately unsuccessful, this most recent attempt was a result of Ms.

Dana’s living in a near constant state of feeling overwhelmed and wanting to end her life.

           121.    Ms. Dana’s suicidal feelings were so pervasive that at times she resorted to

carrying a razor blade in her underwear so that she had the option of either killing herself, or in

the alternative, attempting self-surgery. While Ms. Dana has not performed self-surgery, on

several occasions prior to receiving her gender dysphoria diagnosis in October 2019 she initiated

                                            35
                          SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 37 of 71




the attempt, and was only stopped by the thought of ruining her chances of a successful gender

reassignment surgery.

           Ms. Dana Has Been Repeatedly Harassed, Disciplined, Punished, Retaliated Against,

           and Targeted by IDOC Correctional Officers and the Custodial Defendants for

           Expressing Her Gender Identity

           122.    Despite having received her gender dysphoria diagnosis in October 2019, and

responding well to the hormone replacement therapy, counseling sessions, and other support

services afforded to transgender inmates suffering from gender dysphoria, the pattern of
harassment, retaliation, and targeting that Ms. Dana suffered at the hands of IDOC correctional

officers and the Custodial Defendants before receiving her diagnosis continues.

           123.    Ms. Dana is informed and believes that IDOC correctional officers and the

Custodial Defendants have singled her out for harassment, retaliation, and targeting for several

reasons, including: she presents as a transgender woman; she has consistently advocated for a

gender dysphoria diagnosis and to be treated as a transgender woman; and her suit, originally

filed in Federal District Court in July 2018, named several of them as defendants.

           124.    On or about October 23, 2017, Defendant Evancho cuffed Plaintiff’s arms behind

her back when escorting her from her cell, and then very forcefully shoved her down a walkway.

Ms. Dana is informed and believes that Defendant Evancho acted deliberately to harm and

intimidate her for presenting and seeking to live as a transgender woman. Although Ms. Dana

grieved this incident through the proper IDOC channels, no action was taken aside from a

cursory internal review of video footage. To Ms. Dana’s knowledge, no subsequent investigation

of Defendant Evancho’s actions was ever performed by IDOC.

           125.    On May 28, 2019, counsel for Ms. Dana gave notice to counsel for IDOC in this

matter about an incident that occurred on the morning of May 27, 2019, between Ms. Dana and

IDOC personnel. The incident began as a minor argument regarding the provision of kosher

meals to Mr. Hoffman (Ms. Dana’s then-boyfriend) and an FSO at breakfast. It resulted in Ms.

                                            36
                          SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 38 of 71




Dana’s: being handcuffed and put in the cage; having repeated requests to use a restroom or

receive a vessel to urinate into refused, despite her explaining that her medical situation makes it

quite difficult to maintain continence; urinating in her clothes, shoes, and the bottom of the cage

as a result of those refusals; using her ID card to try and push the urine out from underneath her;

receiving a Class A write-up for purportedly flinging urine and feces at guards (which Ms. Dana

expects the prison’s own video footage to plainly contradict); and having all of her feminine

clothes and products confiscated—save for the bra she was wearing, thanks to the intervention of

Defendant Myers.
           126.    Counsel for Ms. Dana requested on May 28, 2019: (1) that the duration of Ms.

Dana’s solitary confinement be communicated to her and to them; (2) that her feminine clothes

and products be returned to her as soon as possible; and (3) that a supervisory review of the

incident be conducted (e.g., through viewing of available video footage) to identify the IDOC

personnel involved, investigate the behavior of those IDOC personnel, and determine the

appropriateness of their treatment of Ms. Dana. Ms. Dana was kept in solitary confinement for

over a week. To date, no investigation has been performed by IDOC. Ms. Dana will amend her

complaint to allege the specific identities of the correctional officers responsible when IDOC

provides the results of its review and investigation.

           127.    Even after receiving her gender dysphoria diagnosis, Ms. Dana has been harassed

consistently for several months by Defendant Taylor because of her status as a transgender

woman. While much of this harassment has been on the order of teasing, name-calling, and

minor power plays (breaking the power cord on Ms. Dana’s television, for example), the danger

to Ms. Dana increased significantly on or about May 20, 2020. On that day, Defendant Taylor

refused to turn the lights on in the showers, creating a health and safety hazard for Ms. Dana by

forcing her to shower in the dark. While Defendant Taylor ultimately relented, his bullying and

retaliatory behavior has been an all too common reality for Ms. Dana—first because she sought a

gender dysphoria diagnosis and now because she seeks to enjoy it. Ms. Dana submitted a

                                            37
                          SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 39 of 71




concern form regarding the incident with Defendant Taylor, but has not been able to forward a

copy to counsel.

           128.    Throughout Ms. Dana’s incarceration, the Custodial Defendants also repeatedly

disciplined and punished her for expressing her gender identity in a manner that posed no

legitimate threat to the safety and security of the prison and that were related to gender

dysphoria—and that would have been acceptable under IDOC policies had she been given the

gender dysphoria diagnosis she deserved. Instead, the Custodial Defendants’ conduct served only

to harass Ms. Dana and drive her deeper into despair. For example, the Custodial Defendants
issued numerous “Disciplinary Offense Reports” to Ms. Dana, including the following:

                      On May 5, 2018, Ms. Dana was reprimanded for wearing makeup because she

                       did not have a gender dysphoria diagnosis.

                      On May 13, 2018, Ms. Dana was reprimanded for wearing makeup because

                       she did not have a gender dysphoria diagnosis.

                      On May 28, 2018, Ms. Dana was disciplined by C/O Walton for using pen ink

                       as eye-liner, because she did not have a gender dysphoria diagnosis.

                      On August 26, 2018, Ms. Dana was forced to remove her makeup by C/O

                       Covarrubias, because she did not have a gender dysphoria diagnosis.

                      On October 18, 2018, Ms. Dana was given a warning by C/O Gresick for

                       wearing makeup, because she did not have a gender dysphoria diagnosis.

                      On October 21, 2018, Ms. Dana was disciplined by C/O Covarrubias for using

                       pen ink as eye-liner, because she did not have a gender dysphoria diagnosis.

           129.    IDOC Custodial Defendants appeared to have deliberately targeted Ms. Dana and

retaliated against her in ways designed to antagonize her, exacerbate her gender dysphoria, and

cause her severe pain and humiliation. Moreover, keeping her in solitary confinement in May

and June 2019 jeopardized her health and wellbeing. The Custodial Defendants had Dr. Ettner’s

report in hand at the time of this incident, and knew or should have known the devastating

                                            38
                          SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 40 of 71




psychological consequences that could follow not only from the solitary confinement but from

IDOC’s prohibiting Ms. Dana from expressing her true gender identity, as it did here by

confiscating her feminine clothes and products.

           130.    The MTC Defendants, Health Care Defendants, Grievance Form Defendants, and

Custodial Defendants were all on notice from no later than November 2017 that Ms. Dana

consistently sought treatment for her gender dysphoria; that Ms. Dana sought to be treated as a

transgender woman and sought treatment for her gender dysphoria through proper IDOC

channels, including submitting numerous HSR forms and numerous IDOC Grievance Forms;
that Ms. Dana made multiple suicide attempts due to her undiagnosed gender dysphoria; that Ms.

Dana was brutally assaulted by an inmate due to her identity as a transgender woman; that Ms.

Dana attempted to access the PREA hotline; and that IDOC correctional officers have continued

to abuse their power and retaliate against Ms. Dana during the pendency of her lawsuit, including

in May 2019 and May 2020.

                                        CLAIMS FOR RELIEF

                                     FIRST CLAIM FOR RELIEF
     Failure to Provide Necessary Medical Treatment (8th Amendment; 42 U.S.C. § 1983)

         Against MTC Defendants, Health Care Defendants, and Grievance Form Defendants

           131.    Ms. Dana repeats and re-alleges the allegations in paragraphs 1-130 as if fully set
forth herein.

           132.    Ms. Dana suffers from the serious medical condition of gender dysphoria, which

continued to cause Ms. Dana serious mental distress and, without necessary treatment, resulted in

serious physical harm to Ms. Dana from May 2017 through October 2019.

           133.    In October 2019, after nearly two and a half years of improperly denying her the

diagnosis—based on failure to assess Ms. Dana according to clinical diagnostic criteria, the

MTC Defendants abruptly changed course and granted her the appropriate diagnosis, to which

she had been entitled all along.
                                            39
                          SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 41 of 71




           134.    The MTC Defendants and Health Care Defendants are responsible for providing

adequate and necessary diagnosis and medical treatment to Ms. Dana, including treatment for

persons diagnosed with gender dysphoria.

           135.    The MTC Defendants and Health Care Defendants failed not only to provide

adequate and necessary treatment to Ms. Dana consistent with prevailing medical standards of

care for gender dysphoria, but failed to assess her according to the clinical diagnostic criteria for

gender dysphoria at all. Instead, the MTC Defendants and Health Care Defendants concocted

non-empirical rationales completely divorced from the diagnostic criteria to deny Ms. Dana the
proper clinical diagnosis in February, May, October, and November 2018. The MTC Meeting

Minutes themselves tell the story of this complete breakdown to the required scientific process of

diagnosing gender dysphoria. Perhaps most egregiously, the MTC Defendants denied Ms. Dana

the appropriate diagnosis in November 2018 despite an assessment from Dr. Campbell indicating

that she suffered from gender dysphoria. Yet Dr. Campbell allowed non-medical personnel and

clearly unqualified medical personnel on the MTC to substitute their judgment for his. Worse,

Ms. Dana was not re-evaluated again for nearly a year, despite promises from the MTC itself to

re-evaluate her in February 2019 and IDOC’s receipt of a report from Dr. Ettner in May 2019

confirming that Ms. Dana suffered from gender dysphoria. Due to these failures by the MTC

Defendants and Health Care Defendants, Ms. Dana suffered unnecessary mental and physical

maladies due to her untreated gender dysphoria.

           136.    The Grievance Form Defendants compounded the failure of the MTC Defendants

and Health Care Defendants by misrepresenting to Ms. Dana the true nature of the MTC

deliberations and decision concerning her request for a gender dysphoria diagnosis, specifically

by stating in February and May 2018 that Ms. Dana did not satisfy the diagnostic criteria—when,

in fact, the MTC Defendants did not evaluate Ms. Dana according to diagnostic criteria in the

first instance during that time period. By doing so, the Grievance Form Defendants sheltered the

MTC deliberations from scrutiny and caused Ms. Dana to despair that her requests for a gender

                                            40
                          SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 42 of 71




dysphoria diagnosis would ever be taken seriously by anyone at IDOC, including the MTC

Defendants and Health Care Defendants.

           137.    The MTC Defendants and Health Care Defendants’ acts and/or omissions with

respect to Ms. Dana’s gender dysphoria diagnosis reflect either a policy, custom, practice and/or

procedure of failing to provide proper and necessary medical diagnoses and treatments to

inmates suffering from gender dysphoria; an inability to properly diagnose inmates suffering

from gender dysphoria due to lack of skill or training; or a refusal, in the case of Ms. Dana, to

properly diagnose inmates suffering from gender dysphoria by, among other things, relying on
non-clinical diagnostic criteria or the opinions of individuals unqualified to assess gender

dysphoria.

           138.    From May 2017 to October 2019, each of the MTC Defendants, Health Care

Defendants, and Grievance Form Defendants was deliberately indifferent to Ms. Dana’s medical

need to be adequately diagnosed and treated for gender dysphoria, including but not limited to:

refusing to or being incapable of rendering a diagnosis of gender dysphoria; refusing to

acknowledge the gender dysphoria diagnosis of Plaintiff’s expert, Dr. Randi Ettner; and refusing

to provide hormone treatment therapy, as well as other medical treatments and accommodations

that would have alleviated Ms. Dana’s serious medical symptoms. Each of the MTC Defendants,

Health Care Defendants, and Grievance Form Defendants knew of Ms. Dana’s serious medical

need for treatment for gender dysphoria and failed to take reasonable measures to address her

continued pain and suffering resulting from her undiagnosed and untreated gender dysphoria

through October 2019.

           139.    Each of the MTC Defendants, Health Care Defendants, and Grievance Form

Defendants’ denial of necessary medical treatment for gender dysphoria from May 2017 to

October 2019 caused irreparable harm and unnecessary suffering to Ms. Dana, including severe

anxiety and distress resulting in emotional, psychological, and physical harm.



                                            41
                          SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 43 of 71




           140.    Each of the MTC Defendants, Health Care Defendants, and Grievance Form

Defendants’ failure to provide necessary medical treatment to Ms. Dana violated the Eighth

Amendment to the U.S. Constitution.

           141.    As a direct and legal result of the MTC Defendants, Health Care Defendants, and

Grievance Form Defendants’ actions and omissions, Ms. Dana has suffered and continues to

suffer damages including, without limitation: pain and suffering; emotional, psychological, and

physical distress; violation of dignity; and other pecuniary losses not yet ascertained.

           142.    Each of the MTC Defendants, Health Care Defendants, and Grievance Form
Defendants engaged in the aforementioned acts or omissions and/or ratified such acts or

omissions, engaged in willful, malicious, intentional, and/or oppressive conduct, and/or acted

with willful and conscious disregard of the rights, welfare, and safety of Ms. Dana, thereby

justifying an award of compensative damages in an amount to be determined at trial. An award

of punitive and exemplary damages in an amount to be determined at trial, is also justified

against each of the MTC Defendants, Health Care Defendants, and Grievance Form Defendants

except for Defendants Valley, Christensen, Dietz, and McKay.

                                    SECOND CLAIM FOR RELIEF
                         Excessive Force (8th Amendment; 42 U.S.C. § 1983)

                         Against C/O Evancho, C/O Taylor, and Custodial Does

           143.    Plaintiff repeats and re-alleges the allegations in paragraphs 1-130 as if fully set

forth herein.

           144.    Ms. Dana is informed and believes that IDOC correctional officers and the

Custodial Defendants have singled her out for harassment, retaliation, and targeting for several

reasons, including: she presents as a transgender woman; she has consistently advocated for a

gender dysphoria diagnosis and to be treated as a transgender woman; and her suit, originally

filed in Federal District Court in July 2018, named several of them as defendants.



                                             42
                           SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 44 of 71




           145.    On or about October 23, 2017, Defendant Evancho cuffed Plaintiff’s arms behind

her back when escorting her from her cell, and then very forcefully shoved her down a walkway.

Ms. Dana is informed and believes that Defendant Evancho acted deliberately to harm and

intimidate her for presenting and seeking to live as a transgender woman. Although Ms. Dana

grieved this incident through the proper IDOC channels, no action was taken aside from a

cursory internal review of video footage. To Ms. Dana’s knowledge, no subsequent investigation

of Defendant Evancho’s actions was ever performed by IDOC.

           146.    Defendant Evancho acted against Ms. Dana in October 2017with malicious and
sadistic force.

           147.    On the morning of May 27, 2019, Ms. Dana was involved in an incident that

began as a minor argument regarding the provision of kosher meals to Mr. Hoffman (Ms. Dana’s

then-boyfriend) and an FSO at breakfast. It resulted in Ms. Dana’s: being handcuffed and put in

the cage; having repeated requests to use a restroom or receive a vessel to urinate into refused,

despite her explaining that her medical situation makes it quite difficult to maintain continence;

urinating in her clothes, shoes, and the bottom of the cage as a result of those refusals; using her

ID card to try and push the urine out from underneath her; receiving a Class A write-up for

purportedly flinging urine and feces at guards (which Ms. Dana expects the prison’s own video

footage to plainly contradict); and having all of her feminine clothes and products confiscated—

save for the bra she was wearing, thanks to the intervention of Defendant Myers.

           148.    Counsel for Ms. Dana requested on May 28, 2019: (1) that the duration of Ms.

Dana’s solitary confinement be communicated to her and to them; (2) that her feminine clothes

and products be returned to her as soon as possible; and (3) that a supervisory review of the

incident be conducted (e.g., through viewing of available video footage) to identify the IDOC

personnel involved, investigate the behavior of those IDOC personnel, and determine the

appropriateness of their treatment of Ms. Dana. Ms. Dana was kept in solitary confinement for

over a week. To date, no investigation has been performed by IDOC. Ms. Dana will amend her

                                            43
                          SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 45 of 71




complaint to allege the specific identities of the correctional officers responsible when IDOC

provides the results of its review and investigation.

           149.    By keeping Ms. Dana in apparently indefinite solitary confinement in May and

June 2019, the Custodial Does jeopardized her health and wellbeing. The Custodial Defendants

had Dr. Ettner’s report in hand at the time of this incident, and knew or should have known the

devastating psychological consequences that could follow not only from the solitary confinement

but from prohibiting Ms. Dana from expressing her true gender identity, as the Custodial Does

did by simultaneously confiscating her feminine clothes and products.
           150.    The as-yet-unidentified Custodial Does acted against Ms. Dana in May and June

2019 with malicious and sadistic force.

           151.    On or about May 20, 2020, Defendant Taylor refused to turn the lights on in the

showers, creating a health and safety hazard for Ms. Dana by forcing her to shower in the dark.

While Defendant Taylor ultimately relented, his bullying, retaliatory behavior has been an all too

common reality for Ms. Dana, first because she sought a gender dysphoria diagnosis and now

because she seeks to enjoy it. In this instance, Defendant Taylor’s actions placed Ms. Dana in

serious danger, and caused her to fear for her safety.

           152.    Defendant Taylor acted against Ms. Dana in May 2020 with malicious and

sadistic intent.

           153.    In each of these instances, Defendants Evancho, Taylor, and Custodial Does

appear to have deliberately targeted Ms. Dana and retaliated against her in ways designed to

antagonized her, exacerbated her gender dysphoria, and caused her severe pain and humiliation.

           154.    As a direct and legal result of Defendant’s actions and omissions, Plaintiff has

suffered and continues to suffer damages including, without limitation: pain and suffering;

emotional, psychological, and physical distress; violation of dignity; and other pecuniary losses

not yet ascertained.



                                            44
                          SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 46 of 71




           155.    Defendants Evancho, Taylor, and Custodial Does engaged in willful, malicious,

intentional, and/or oppressive conduct, and/or acted with willful and conscious disregard of the

rights, welfare, and safety of Ms. Dana, thereby justifying the award of punitive and exemplary

damages in an amount to be determined at trial.

                                     THIRD CLAIM FOR RELIEF

                        Failure to Protect (8th Amendment; 42 U.S.C. § 1983)

                                  Against ALL Defendants Except IDOC

           156.    Plaintiff repeats and re-alleges the allegations in paragraphs 1-130 as if fully set
forth herein.

           157.    The MTC Defendants, Health Care Defendants, Grievance Form Defendants, and

Custodial Defendants were all on notice from no later than November 2017 that Ms. Dana

consistently sought treatment for her gender dysphoria; that Ms. Dana sought to be treated as a

transgender woman and sought treatment for her gender dysphoria through proper IDOC

channels, including submitting numerous HSR forms and numerous IDOC Grievance Forms;

that Ms. Dana made multiple suicide attempts due to her undiagnosed gender dysphoria; that Ms.

Dana was brutally assaulted by an inmate due to her identity as a transgender woman; that Ms.

Dana attempted to access the PREA hotline; and that IDOC correctional officers have continued

to abuse their power and retaliate against Ms. Dana during the pendency of her lawsuit, including

in May 2019 and May 2020.

           Withholding of Medical Treatment

           158.    The MTC Defendants and Health Care Defendants failed to protect Ms. Dana

from harm by failing or refusing to use clinical diagnostic criteria to assess her gender dysphoria,

resulting in the deliberate withholding of that diagnosis and the deliberate withholding of

necessary medical treatment to Ms. Dana for nearly two and a half years, resulting in pain and

suffering to Ms. Dana.



                                             45
                           SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 47 of 71




           159.    The MTC Defendants and Health Care Defendants failed not only to provide

adequate and necessary treatment to Ms. Dana consistent with prevailing medical standards of

care for gender dysphoria, but failed to assess her according to the clinical diagnostic criteria for

gender dysphoria at all. Instead, the MTC Defendants and Health Care Defendants concocted

non-empirical rationales completely divorced from the diagnostic criteria to deny Ms. Dana the

proper clinical diagnosis in February, May, October, and November 2018. The MTC Meeting

Minutes themselves tell the story of this complete breakdown to the required scientific process of

diagnosing gender dysphoria. Perhaps most egregiously, the MTC Defendants denied Ms. Dana
the appropriate diagnosis in November 2018 despite an assessment from Dr. Campbell indicating

that she suffered from gender dysphoria. Yet Dr. Campbell allowed non-medical personnel and

clearly unqualified medical personnel on the MTC to substitute their judgment for his. Worse,

Ms. Dana was not re-evaluated again for nearly a year, despite promises from the MTC itself to

re-evaluate her in February 2019 and IDOC’s receipt of a report from Dr. Ettner in May 2019

confirming that Ms. Dana suffered from gender dysphoria. Due to these failures by the MTC

Defendants and Health Care Defendants, Ms. Dana suffered unnecessary mental and physical

maladies due to her untreated gender dysphoria.

           160.    The Grievance Form Defendants compounded the failure of the MTC Defendants

and Health Care Defendants by misrepresenting to Ms. Dana the true nature of the MTC

deliberations and decision concerning her request for a gender dysphoria diagnosis, specifically

by stating in February and May 2018 that Ms. Dana did not satisfy the diagnostic criteria—when,

in fact, the MTC Defendants did not evaluate Ms. Dana according to diagnostic criteria in the

first instance during that time period. By doing so, the Grievance Form Defendants sheltered the

MTC deliberations from scrutiny and caused Ms. Dana to despair that her requests for a gender

dysphoria diagnosis would ever be taken seriously by anyone at IDOC, including the MTC

Defendants and Health Care Defendants.



                                            46
                          SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 48 of 71




           161.    The MTC Defendants and Health Care Defendants’ acts and/or omissions with

respect to Ms. Dana’s gender dysphoria diagnosis reflect either a policy, custom, practice and/or

procedure of failing to provide proper and necessary medical diagnoses and treatments to

inmates suffering from gender dysphoria; an inability to properly diagnose inmates suffering

from gender dysphoria due to lack of skill or training; or a refusal, in the case of Ms. Dana, to

properly diagnose inmates suffering from gender dysphoria by, among other things, relying on

non-clinical diagnostic criteria or the opinions of individuals unqualified to assess gender

dysphoria.
           162.    From May 2017 to October 2019, each of the MTC Defendants, Health Care

Defendants, and Grievance Form Defendants was deliberately indifferent to Ms. Dana’s medical

need to be adequately diagnosed and treated for gender dysphoria, including but not limited to:

refusing to or being incapable of rendering a diagnosis of gender dysphoria; refusing to

acknowledge the gender dysphoria diagnosis of Plaintiff’s expert, Dr. Randi Ettner; and refusing

to provide hormone treatment therapy, as well as other medical treatments and accommodations

that would have alleviated Ms. Dana’s serious medical symptoms. Each of the MTC Defendants,

Health Care Defendants, and Grievance Form Defendants knew of Ms. Dana’s serious medical

need for treatment for gender dysphoria and failed to take reasonable measures to address her

continued pain and suffering resulting from her undiagnosed and untreated gender dysphoria

through October 2019.

           163.    Each of the MTC Defendants, Health Care Defendants, and Grievance Form

Defendants’ denial of necessary medical treatment for gender dysphoria from May 2017 to

October 2019 caused irreparable harm and unnecessary suffering to Ms. Dana, including severe

anxiety and distress resulting in emotional, psychological, and physical harm.

           164.    Each of the MTC Defendants, Health Care Defendants, and Grievance Form

Defendants could have taken action to reduce the risk of harm to Ms. Dana caused by their



                                            47
                          SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 49 of 71




refusal or inability to render a diagnosis of gender dysphoria to Ms. Dana and provide her with

necessary medical treatment for gender dysphoria, but refused or failed to do so.

           165.    Each of the MTC Defendants, Health Care Defendants, and Grievance Form

Defendants’ failures to protect Ms. Dana, as described above, violated the Eighth Amendment to

the U.S. Constitution.

           166.    As a direct and legal result of the MTC Defendants, Health Care Defendants, and

Grievance Form Defendants’ actions and omissions, Ms. Dana has suffered and continues to

suffer damages including, without limitation: pain and suffering; emotional, psychological, and
physical distress; violation of dignity; and other pecuniary losses not yet ascertained.

           167.    The MTC Defendants, Health Care Defendants, and Grievance Form Defendants

engaged in the aforementioned acts or omissions and/or ratified such acts or omissions, engaged

in willful, malicious, intentional, and/or oppressive conduct, and/or acted with willful and

conscious disregard of the rights, welfare, and safety of Ms. Dana, thereby justifying an award of

compensative damages in an amount to be determined at trial. An award of punitive and

exemplary damages in an amount to be determined at trial, is also justified against each of the

MTC Defendants, Health Care Defendants, and Grievance Form Defendants except for

Defendants Valley, Christensen, Dietz, and McKay.

           Sexual Assault

           168.    The Custodial Defendants failed to protect Ms. Dana from harm by housing her in

a manner which allowed another prisoner to sexually assault her in her own cell.

           169.    Ms. Dana originally became concerned about a fellow inmate at ISCC, Robert A.

Geib, in mid to late May 2018, when he continuously pursued her and attempted to force her to

perform sexual acts on him. In one such instance, inmate Geib had another inmate trick Ms.

Dana into entering a cell, locked the door behind her, and then forced her to touch his genitalia.

           170.    Shortly after that assault, Ms. Dana reported her concerns about inmate Geib to

Defendant Walton and Lieutenant Purcell, and requested to be moved from Tier G-2. In late May

                                              48
                            SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 50 of 71




2018, Ms. Dana was relocated to Tier G-3. However, only a few weeks later in June 2018,

inmate Geib was also inexplicably relocated to Tier G-3, where he once again had access to Ms.

Dana. In short, Defendant Walton and Lieutenant Purcell failed to act to protect Ms. Dana.

           171.    Inmate Geib began harassing Ms. Dana almost as soon as he was moved, and

would follow her to the showers where he would try to watch her shower while making sexual

threats to her. Finally, on or about June 27, 2018, inmate Geib entered Ms. Dana’s cell and

sexually assaulted her.

           172.    Ms. Dana is informed and believes that each of the Custodial Defendants had
actual or constructive knowledge of the decision to house a known, violent, sexual predator—

who had already assaulted Ms. Dana once—on the same tier (Tier G-3) as Ms. Dana, and that

none of them took any action to protect her from inmate Geib’s predations.

           173.    Ms. Dana is informed and believes that each of Defendants Tewalt, Derrick,

Ramirez, Valley, Christensen, Dietz, and McKay had the authority to make decisions regarding

the housing of inmates, and thus at least tacitly, if not affirmatively, approved inmate Geib’s

transfer to Tier G-3 in June 2018, despite Ms. Dana’s also being housed there at that time.

           174.    The Custodial Defendants could have taken action to reduce the risk of harm to

Ms. Dana, but refused or failed to do so.

           175.    Each of the Custodial Defendants failed to protect Plaintiff in violation of her

rights under the Eighth Amendment to the U.S. Constitution.

           176.    As a direct and legal result of the Custodial Defendants’ actions and omissions,

Ms. Dana has suffered and continues to suffer damages including, without limitation: pain and

suffering; emotional, psychological, and physical distress; violation of dignity; and other

pecuniary losses not yet ascertained.

           177.    The Custodial Defendants engaged in the aforementioned acts or omissions and/or

ratified such acts or omissions, engaged in willful, malicious, intentional, and/or oppressive

conduct, and/or acted with willful and conscious disregard of the rights, welfare, and safety of

                                             49
                           SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 51 of 71




Plaintiff, thereby justifying an award of compensative damages in an amount to be determined at

trial. An award of punitive and exemplary damages in an amount to be determined at trial, is also

justified against each of the Custodial Defendants except for Defendants Tewalt, Derrick,

Ramirez, Valley, Christensen, Dietz, and McKay.

           PREA Hotline

           178.    The Custodial Defendants also failed to follow the requirements of the PREA

with respect to Ms. Dana.

           179.    The assault by inmate Geib was in addition to a generally hostile environment, in
which Ms. Dana was sexually harassed and assaulted by both inmates and correctional officers.

In response to the assaults by inmate Geib in May 2018 and June 2018, Ms. Dana called the

PREA hotline multiple time in the spring and summer of 2018 to report the offending inmate.

However, instead of receiving assistance, once Defendants Smyth, Walton, and other of the

Custodial Defendants became aware that Ms. Dana had been using the PREA hotline, they told

her that she could no longer use it, as it was creating additional “unnecessary” work for them.

Defendants Smyth, Walton, and other IDOC correctional officers also informed Ms. Dana that if

she did not stop calling PREA, they would throw her in “the hole” (solitary confinement) “for

her own protection.” Defendants Smyth, Walton, and other IDOC correctional officers

threatened Ms. Dana, and informed her that if she continued to call PREA they would confiscate

her feminine items, in violation of the PREA statute.

           180.    Defendant Dietz’s written response to Ms. Dana’s IDOC Grievance Form of May

8, 2018—“I concur with Sgt. Miller’s response. You are not being abused or harassed. If you

continue to violate rules it will be addressed with you. This does not constitute abuse or

harassment. Your PREA allegations have been investigated and found to be unsubstantiated.”—

pertained to an earlier instance of Ms. Dana’s use of the PREA hotline, and did not explicitly

threaten her. Nevertheless, Defendant Dietz’s victim-blaming had a chilling effect on Ms. Dana,

and also violated the PREA statute.

                                            50
                          SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 52 of 71




           181.    The purposes of the PREA include: to establish a zero-tolerance standard for the

incidence of prison rape in prisons in the United States; to increase the accountability of prison

officials who fail to detect, prevent, reduce, and punish prison rape; and to protect the Eighth

Amendment rights of Federal, State, and local prisoners. 34 U.S.C. § 30302(1), (6), (7).

           182.    The Custodial Defendants’ responses to Ms. Dana’s use of the PREA hotline

included: Defendants Smyth and Walton’s intimidating her from attempting to report a sexual

assault without repercussions; and Defendant Dietz’s attempting to chill Ms. Dana’s right to

access the PREA hotline by responding to her, in writing, that her claims had been investigated
and determined to be unsubstantiated. Moreover, none of the Custodial Defendants’ took any

affirmative steps to protect Ms. Dana’s statutory or free speech rights. Each of these acts violated

the statutory purposes of the PREA and had a chilling effect of Ms. Dana.

           183.    By threatening Ms. Dana with retaliation if she continued to make use of the

PREA hotline to report sexual assaults, the Custodial Defendants also violated a number of

Federal Regulations, including: 28 CFR § 115.53 (Inmate access to outside confidential support

services); 28 CFR § 115.61 (Staff and agency reporting duties); and 28 CFR § 115.67 (Agency

protection against retaliation).

           184.    Following the threats by Defendants Smyth, Walton, Dietz, and other Custodial

Defendants, and the failure of any of the Custodial Defendants to affirmatively act to protect Ms.

Dana’s statutory and free speech rights, Ms. Dana ceased using the PREA hotline, and did not

report any other instances of sexual assault or harassment, though they continued to occur.

           185.    The Custodial Defendants could have taken action to reduce the risk of harm to

Ms. Dana with respect to her use of the PREA hotline, but refused or failed to do so.

           186.    Each Custodial Defendant failed to protect Ms. Dana with respect to her use of

the PREA hotline in violation of her rights under the Eighth Amendment to the U.S.

Constitution.



                                            51
                          SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 53 of 71




           187.    As a direct and legal result of Defendants’ actions and omissions, Plaintiff has

suffered and continues to suffer damages including, without limitation: pain and suffering;

emotional, psychological, and physical distress; violation of dignity; and other pecuniary losses

not yet ascertained.

           188.    The Custodial Defendants engaged in the aforementioned acts or omissions and/or

ratified such acts or omissions, engaged in willful, malicious, intentional, and/or oppressive

conduct, and/or acted with willful and conscious disregard of the rights, welfare, and safety of

Ms. Dana, thereby justifying an award of compensative damages in an amount to be determined
at trial. An award of punitive and exemplary damages in an amount to be determined at trial, is

also justified against each of the Custodial Defendants except for Defendants Tewalt, Derrick,

Ramirez, Valley, Christensen, Dietz, and McKay.

                                   FOURTH CLAIM FOR RELIEF

                    Violation of Equal Protection – Discrimination Based on Sex

                                 (14th Amendment; 42 U.S.C. § 1983)

                                  Against ALL Defendants Except IDOC
           189.    Plaintiff repeats and re-alleges the allegations in paragraphs 1-130 as if fully set

forth herein.

           190.    Under the Equal Protection Clause of the Fourteenth Amendment, discrimination
based on sex is presumptively unconstitutional and subject to heightened scrutiny.

           191.    The MTC Defendants, Health Care Defendants, and Grievance Defendants have

discriminated against Ms. Dana based on her sex by failing or refusing to follow clinical

diagnostic criteria to assess her gender dysphoria, resulting in the denial of adequate and

necessary medical diagnosis and treatment of her condition for nearly two and a half years.

           192.    In particular, the MTC Defendants, Health Care Defendants, and Grievance

Defendants have failed or refused to follow clinical diagnostic criteria to assess her gender

dysphoria, resulting in the denial of adequate and necessary medical diagnosis and treatment of
                                             52
                           SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 54 of 71




her condition for nearly two and a half years, because she is transgender, because she is

attempting to transition genders, and/or because of their own sex-based stereotyping that people

who are assigned the male sex at birth should not receive medically necessary care that feminizes

their bodies.

           193.    The Custodial Defendants have discriminated against Ms. Dana based on her sex

by disciplining her based on their own sex-based stereotyping about the ways in which Ms. Dana

should appear, act, or express herself based on her sex assigned at birth.

           194.    The Custodial Defendants denied various requests and/or permitted the denial of
requests by Ms. Dana for commissary products allowed to similarly situated female inmates (i.e.

transgender women suffering from gender dysphoria), including but not limited to women’s

underwear and cosmetics. The Custodial Defendants also disciplined Ms. Dana for wearing her

hair in hairstyles deemed to be “feminine” that are allowed for similarly situated female inmates.

           195.    The Custodial Defendants also disciplined and/or permitted the discipline of Ms.

Dana for sex-based behaviors because she is transgender, because she is attempting to transition

genders, and/or because of the sex-based stereotype that people who are assigned the male sex at

birth should display only stereotypically male characteristics, behaviors, or dress. The Custodial

Defendants thus treated Ms. Dana differently based on her sex and her perceived non-conformity

with sex stereotypes, including the expectation that a person’s gender must conform to the sex

assigned at birth.

           196.    The Custodial Defendants’ treatment of Ms. Dana is based on her sex assigned at

birth and sex-based stereotypes that Ms. Dana should express herself in a manner that does not

include the wearing of cosmetics, “feminine” hairstyles, women’s underwear, and other

“feminine” behaviors and/or expressions.

           197.    Throughout Ms. Dana’s incarceration, the Custodial Defendants also repeatedly

disciplined and punished her for expressing her gender identity in a manner that posed no

legitimate threat to the safety and security of the prison and that were related to gender

                                            53
                          SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 55 of 71




dysphoria—and that would have been acceptable under IDOC policies had she been given the

gender dysphoria diagnosis she deserved. Instead, the Custodial Defendants’ conduct served only

to harass Ms. Dana and drive her deeper into despair. For example, the Custodial Defendants

issued numerous “Disciplinary Offense Reports” to Ms. Dana, including the following:

                      On May 5, 2018, Ms. Dana was reprimanded for wearing makeup because she

                       did not have a gender dysphoria diagnosis.

                      On May 13, 2018, Ms. Dana was reprimanded for wearing makeup because

                       she did not have a gender dysphoria diagnosis.
                      On May 28, 2018, Ms. Dana was disciplined by C/O Walton for using pen ink

                       as eye-liner, because she did not have a gender dysphoria diagnosis.

                      On August 26, 2018, Ms. Dana was forced to remove her makeup by C/O

                       Covarrubias, because she did not have a gender dysphoria diagnosis.

                      On October 18, 2018, Ms. Dana was given a warning by C/O Gresick for

                       wearing makeup, because she did not have a gender dysphoria diagnosis.

                      On October 21, 2018, Ms. Dana was disciplined by C/O Covarrubias for using

                       pen ink as eye-liner, because she did not have a gender dysphoria diagnosis.

           198.    The MTC Defendants, Health Care Defendants, Grievance Defendants, and

Custodial Defendants discriminated against Ms. Dana because of sex, sex stereotyping, and/or

gender identity pursuant to official policies, procedures, customs, and/or practices.

           199.    The MTC Defendants, Health Care Defendants, Grievance Defendants, and

Custodial Defendants’ discriminatory treatment of Ms. Dana because of sex, sex stereotyping,

and/or gender identity deprives Ms. Dana of her right to equal protection of the laws guaranteed

by the Fourteenth Amendment to the U.S. Constitution.

           200.    The MTC Defendants, Health Care Defendants, Grievance Defendants, and

Custodial Defendants’ discrimination against Ms. Dana because of sex, sex stereotyping, and/or

gender identity is not substantially related to any important government interest, nor is it even

                                            54
                          SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 56 of 71




rationally related to any legitimate government interest. The MTC Defendants, Health Care

Defendants, Grievance Defendants, and Custodial Defendants’ discrimination against Ms. Dana

because of sex, sex stereotyping, and/or gender identity is also not reasonably related to

legitimate penological interests.

           201.    As a direct and legal result of the MTC Defendants, Health Care Defendants,

Grievance Defendants, and Custodial Defendants’ actions and/or omissions, Ms. Dana has

suffered and continues to suffer damages including, without limitation: pain and suffering;

emotional, psychological, and physical distress; violation of dignity; and other pecuniary losses
not yet ascertained.

           202.    The MTC Defendants, Health Care Defendants, Grievance Defendants, and

Custodial Defendants engaged in the aforementioned acts or omissions and/or ratified such acts

or omissions, engaged in willful, malicious, intentional, and/or oppressive conduct, and/or acted

with willful and conscious disregard of the rights, welfare, and safety of Ms. Dana, thereby

justifying an award of compensative damages in an amount to be determined at trial. An award

of punitive and exemplary damages in an amount to be determined at trial, is also justified

against each of the Custodial Defendants except for Defendants Tewalt, Derrick, Ramirez,

Valley, Christensen, Dietz, and McKay.

                                    FIFTH CLAIM FOR RELIEF

       Violation of Equal Protection – Discrimination Based on Status as a Transgender

  Woman Seeking a Diagnosis of Gender Dysphoria and Based on Her Perceived Mental

                                                 Health

                                 (14th Amendment; 42 U.S.C. § 1983)

            Against MTC Defendants, Health Care Defendants, and Grievance Defendants

           203.    Plaintiff repeats and re-alleges the allegations in paragraphs 1-130 as if fully set

forth herein.



                                             55
                           SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 57 of 71




           204.    IDOC policies require that prisoners with serious medical conditions be provided

with appropriate and necessary medical care. IDOC Policy 401, “Clinical Services and

Treatment,” states that it is IDOC’s policy to provide “proper medical, dental, psychiatric and

psychological services, and treatment” to inmates. IDOC Standard Operating Procedure

401.06.03.001, “Access to Care,” provides that “in a timely manner, an offender patient can be

seen by a clinician, be given a professional clinical judgment, and receive care that is ordered,”

and that healthcare for inmates focuses on “prevention and maintenance of the offender’s health

status.” The policy requires that “[u]pon identification of any medical or mental health need
requiring evaluation and/or intervention by a physician . . . or mental health professional,

arrangements must be made to provide timely examination, assessment, and/or treatment by

scheduling an appointment with the appropriate practitioner.” IDOC Directive 401.06.03.035,

“Mental Health Care/Evaluation and Assessment,” provides that treatment needs be addressed as

soon as possible, and inmates who require acute mental health services beyond those available at

the prison will be transferred to an appropriate facility which may include a facility in the

community. The MTC Defendants, Health Care Defendants, and Grievance Defendants violated

this IDOC Policy, Standard Operating Procedure, and Directive in addressing—or rather, for

nearly two and a half years failing to address—Ms. Dana’s gender dysphoria.

           205.    Ms. Dana suffers from the serious medical condition of gender dysphoria, which

continued to cause Ms. Dana serious mental distress and, without necessary treatment, resulted in

serious physical harm to Ms. Dana from May 2017 through October 2019.

           206.    In October 2019, after nearly two and a half years of improperly denying her the

diagnosis—based on failure to assess Ms. Dana according to clinical diagnostic criteria, the

MTC Defendants abruptly changed course and granted her the appropriate diagnosis, to which

she had been entitled all along.




                                            56
                          SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 58 of 71




           207.    The MTC Defendants and Health Care Defendants are responsible for providing

adequate and necessary diagnosis and medical treatment to Ms. Dana, including treatment for

persons diagnosed with gender dysphoria.

           208.    The MTC Defendants and Health Care Defendants failed not only to provide

adequate and necessary treatment to Ms. Dana consistent with prevailing medical standards of

care for gender dysphoria, but failed to assess her according to the clinical diagnostic criteria for

gender dysphoria at all. Instead, the MTC Defendants and Health Care Defendants concocted

non-empirical rationales completely divorced from the diagnostic criteria to deny Ms. Dana the
proper clinical diagnosis in February, May, October, and November 2018. The MTC Meeting

Minutes themselves tell the story of this complete breakdown to the required scientific process of

diagnosing gender dysphoria. Perhaps most egregiously, the MTC Defendants denied Ms. Dana

the appropriate diagnosis in November 2018 despite an assessment from Dr. Campbell indicating

that she suffered from gender dysphoria. Yet Dr. Campbell allowed non-medical personnel and

clearly unqualified medical personnel on the MTC to substitute their judgment for his. Worse,

Ms. Dana was not re-evaluated again for nearly a year, despite promises from the MTC itself to

re-evaluate her in February 2019 and IDOC’s receipt of a report from Dr. Ettner in May 2019

confirming that Ms. Dana suffered from gender dysphoria. Due to these failures by the MTC

Defendants and Health Care Defendants, Ms. Dana suffered unnecessary mental and physical

maladies due to her untreated gender dysphoria.

           209.    The MTC Defendants also clearly, and improperly, perceived Ms. Dana as

potentially having other mental health issues, and repeatedly suggested that it would be improper

to treat her for gender dysphoria unless and until those other, perceived mental health issues were

addressed. In other words, the MTC Defendants consistently behaved toward Ms. Dana as

though individuals with, e.g., perceived personality disorders or aggression toward other

women—even if the MTC Defendants’ perceptions were untrue or incorrect—were ineligible to

receive a gender dysphoria diagnosis. The gender dysphoria clinical diagnostic criteria and

                                            57
                          SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 59 of 71




guidelines flatly contradict this. None of the MTC Defendants pushed back when this medically

incorrect, subjective, and patently discriminatory pseudo-scientific belief was introduced during

their deliberations of Ms. Dana’s case. Nor does the record reflect any of the MTC Defendants

even considering that what they perceived to be Ms. Dana’s mental health issues were, in fact,

manifestations of her untreated gender dysphoria.

           210.    The Grievance Form Defendants compounded the failure of the MTC Defendants

and Health Care Defendants by misrepresenting to Ms. Dana the true nature of the MTC

deliberations and decisions concerning her request for a gender dysphoria diagnosis, specifically
by stating in February and May 2018 that Ms. Dana did not satisfy the diagnostic criteria—when,

in fact, the MTC Defendants did not evaluate Ms. Dana according to diagnostic criteria in the

first instance during that time period. By doing so, the Grievance Form Defendants sheltered the

MTC deliberations from scrutiny and caused Ms. Dana to despair that her requests for a gender

dysphoria diagnosis would ever be taken seriously by anyone at IDOC, including the MTC

Defendants and Health Care Defendants.

           211.    The MTC Defendants and Health Care Defendants’ acts and/or omissions with

respect to Ms. Dana’s gender dysphoria diagnosis reflect either a policy, custom, practice and/or

procedure of failing to provide proper and necessary medical diagnoses and treatments to

inmates suffering from gender dysphoria; an inability to properly diagnose inmates suffering

from gender dysphoria due to lack of skill or training; or a refusal, in the case of Ms. Dana, to

properly diagnose inmates suffering from gender dysphoria by, among other things, relying on

non-clinical diagnostic criteria or the opinions of individuals unqualified to assess gender

dysphoria.

           212.    From May 2017 to October 2019, each of the MTC Defendants, Health Care

Defendants, and Grievance Form Defendants was deliberately indifferent to Ms. Dana’s medical

need to be adequately diagnosed and treated for gender dysphoria, including but not limited to:

refusing to or being incapable of rendering a diagnosis of gender dysphoria; refusing to

                                            58
                          SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 60 of 71




acknowledge the gender dysphoria diagnosis of Plaintiff’s expert, Dr. Randi Ettner; and refusing

to provide hormone treatment therapy, as well as other medical treatments and accommodations

that would have alleviated Ms. Dana’s serious medical symptoms. Each of the MTC Defendants,

Health Care Defendants, and Grievance Form Defendants knew of Ms. Dana’s serious medical

need for treatment for gender dysphoria and failed to take reasonable measures to address her

continued pain and suffering resulting from her undiagnosed and untreated gender dysphoria

through October 2019.

           213.    The MTC Defendants, Health Care Defendants, and Grievance Defendants are
required to diagnose and treat similarly situated IDOC inmates with mental health diagnoses and

medical conditions other than gender dysphoria according to the IDOC policies, including those

described above, regardless of whether such diagnoses and/or treatments are common or popular.

           214.    As described above, however, the MTC Defendants, Health Care Defendants, and

Grievance Defendants failed not only to provide adequate and necessary treatment to Ms. Dana

consistent with prevailing medical standards of care for gender dysphoria, but failed to assess her

according to the clinical diagnostic criteria for gender dysphoria at all.

           215.    By official policy, procedure, custom and/or practice, the MTC Defendants,

Health Care Defendants, and Grievance Defendants are not permitted to discriminate against

transgender inmates diagnosed with gender dysphoria or seeking to be diagnosed with gender

dysphoria, including Ms. Dana, by providing them with inferior medical care as compared to

similarly situated inmates with medical and mental conditions and/or diagnoses other than

gender dysphoria. But the MTC Defendants, Health Care Defendants, and Grievance Defendants

did discriminate against Ms. Dana here, specifically because she was a transgender woman

seeking a diagnosis of gender dysphoria.

           216.    The MTC Defendants further discriminated against Ms. Dana specifically because

they erroneously and improperly perceived her to have other mental health issues—issues which



                                            59
                          SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 61 of 71




should not have been considered in rendering a gender dysphoria diagnosis in the first instance,

but were used as a rationalization to deny her the diagnosis.

           217.    The MTC Defendants, Health Care Defendants, and Grievance Defendants’

discriminatory treatment of Ms. Dana because of her status as a transgender woman seeking a

diagnosis of gender dysphoria deprived Ms. Dana of her right to equal protection of the laws

guaranteed by the Fourteenth Amendment to the U.S. Constitution.

           218.    The MTC Defendants’ discriminatory treatment of Ms. Dana because of their

erroneous and improper perception of her as having other mental health issues, and using those
perceptions to deny her a gender dysphoria diagnosis, also deprived Ms. Dana of her right to

equal protection of the laws guaranteed by the Fourteenth Amendment to the U.S. Constitution.

           219.    The MTC Defendants, Health Care Defendants, and Grievance Defendants’

discrimination against Ms. Dana based on her status as a transgender woman seeking a diagnosis

of gender dysphoria is neither substantially related to any important government interest, nor

even rationally related to any legitimate government interest, and is also not reasonably related to

legitimate penological interests.

           220.    The MTC Defendants’ discrimination against Ms. Dana based on her status as a

transgender woman whom they erroneously and improperly perceived to have other mental

health issues that they perceived to disqualify her from receiving a diagnosis of gender dysphoria

is neither substantially related to any important government interest, nor even rationally related

to any legitimate government interest, and is also not reasonably related to legitimate penological

interests.

           221.    As a direct and legal result of the MTC Defendants, Health Care Defendants, and

Grievance Defendants’ actions and omissions, Ms. Dana has suffered and continues to suffer

damages including, without limitation: pain and suffering; emotional, psychological, and

physical distress; violation of dignity; and other pecuniary losses not yet ascertained.



                                            60
                          SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 62 of 71




           222.     The MTC Defendants, Health Care Defendants, and Grievance Defendants

engaged in the aforementioned acts or omissions and/or ratified such acts or omissions, engaged

in willful, malicious, intentional, and/or oppressive conduct, and/or acted with willful and

conscious disregard of the rights, welfare, and safety of Ms. Dana, thereby justifying an award of

compensative damages in an amount to be determined at trial. An award of punitive and

exemplary damages in an amount to be determined at trial, is also justified against each of the

MTC Defendants, Health Care Defendants, and Grievance Form Defendants except for

Defendants Valley, Christensen, Dietz, and McKay.

                                      SIXTH CLAIM FOR RELIEF
  Discrimination on Basis of Disability (Americans with Disabilities Act, 42 U.S.C. § 12101

                   et seq., and Section 504 of the Rehabilitation Act, 29 U.S.C. § 794a)

                                                Against IDOC
           223.     Plaintiff repeats and re-alleges the allegations in paragraphs 1-130 as if fully set

forth herein.

           224.     Based on her gender dysphoria, Ms. Dana suffers from a “disability” within the

meaning and scope of the ADA, 42 U.S.C. § 1202. Accordingly, Ms. Dana is a member of the

class of persons protected by the ADA and Section 504 of the Rehabilitation Act, which make it

unlawful for a public entity and entities receiving federal funds to discriminate against an
individual with a disability, or to deny the benefits of the services, programs, or activities of a

public entity or entity receiving federal funds to a person with a disability.

           225.     Here, Defendant IDOC discriminated against Ms. Dana, with respect to her

gender dysphoria, by denying her—for nearly two and half years—the benefits of public

services, programs, and activities to which she was entitled as a result of her disability by, inter

alia, failing or refusing to assess Ms. Dana’s gender dysphoria using clinical diagnostic criteria,

and failing to provide adequate and necessary medical diagnosis and treatment as a result;

improperly and erroneously denying a gender dysphoria diagnosis to Ms. Dana based on
                                              61
                            SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 63 of 71




perceived mental health issues that were improperly and erroneously perceived to disqualify her

from receiving a diagnosis of gender dysphoria; failing to provide proper and reasonable training

to custody and health staff in responding to persons with gender dysphoria; and by disciplining

Ms. Dana for actions or behaviors related to gender dysphoria and imposing punishments

depriving Ms. Dana of programs and activities because of such actions or behavior in a manner

detrimental to her health.

           226.    Specifically, the MTC Defendants and Health Care Defendants are responsible for

providing adequate and necessary diagnosis and medical treatment to Ms. Dana, including
treatment for persons diagnosed with gender dysphoria.

           227.    The MTC Defendants and Health Care Defendants failed not only to provide

adequate and necessary treatment to Ms. Dana consistent with prevailing medical standards of

care for gender dysphoria, but failed to assess her according to the clinical diagnostic criteria for

gender dysphoria at all. Instead, the MTC Defendants and Health Care Defendants concocted

non-empirical rationales completely divorced from the diagnostic criteria to deny Ms. Dana the

proper clinical diagnosis in February, May, October, and November 2018. The MTC Meeting

Minutes themselves tell the story of this complete breakdown to the required scientific process of

diagnosing gender dysphoria. Perhaps most egregiously, the MTC Defendants denied Ms. Dana

the appropriate diagnosis in November 2018 despite an assessment from Dr. Campbell indicating

that she suffered from gender dysphoria. Yet Dr. Campbell allowed non-medical personnel and

clearly unqualified medical personnel on the MTC to substitute their judgment for his. Worse,

Ms. Dana was not re-evaluated again for nearly a year, despite promises from the MTC itself to

re-evaluate her in February 2019 and IDOC’s receipt of a report from Dr. Ettner in May 2019

confirming that Ms. Dana suffered from gender dysphoria. Due to these failures by the MTC

Defendants and Health Care Defendants, Ms. Dana suffered unnecessary mental and physical

maladies due to her untreated gender dysphoria.



                                            62
                          SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 64 of 71




           228.    The MTC Defendants also clearly, and improperly, perceived Ms. Dana as

potentially having other mental health issues, and repeatedly suggested that it would be improper

to treat her for gender dysphoria unless and until those other, perceived mental health issues were

addressed. In other words, the MTC Defendants consistently behaved toward Ms. Dana as

though individuals with, e.g., perceived personality disorders or aggression toward other

women—even if the MTC Defendants’ perceptions were untrue or incorrect—were ineligible to

receive a gender dysphoria diagnosis. The gender dysphoria clinical diagnostic criteria and

guidelines flatly contradict this. None of the MTC Defendants pushed back when this medically
incorrect, subjective, and patently discriminatory pseudo-scientific belief was introduced during

their deliberations of Ms. Dana’s case. Nor does the record reflect any of the MTC Defendants

even considering that what they perceived to be Ms. Dana’s mental health issues were, in fact,

manifestations of her untreated gender dysphoria.

           229.    The Grievance Form Defendants compounded the failure of the MTC Defendants

and Health Care Defendants by misrepresenting to Ms. Dana the true nature of the MTC

deliberations and decision concerning her request for a gender dysphoria diagnosis, specifically

by stating in February and May 2018 that Ms. Dana did not satisfy the diagnostic criteria—when,

in fact, the MTC Defendants did not evaluate Ms. Dana according to diagnostic criteria in the

first instance during that time period. By doing so, the Grievance Form Defendants sheltered the

MTC deliberations from scrutiny and caused Ms. Dana to despair that her requests for a gender

dysphoria diagnosis would ever be taken seriously by anyone at IDOC, including the MTC

Defendants and Health Care Defendants.

           230.    The Custodial Defendants denied various requests and/or permitted the denial of

requests by Ms. Dana for commissary products allowed to similarly situated female inmates (i.e.

transgender women suffering from gender dysphoria), including but not limited to women’s

underwear and cosmetics. The Custodial Defendants also disciplined Ms. Dana for wearing her

hair in hairstyles deemed to be “feminine” that are allowed for similarly situated female inmates.

                                            63
                          SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 65 of 71




           231.    The Custodial Defendants also disciplined and/or permitted the discipline of Ms.

Dana for sex-based behaviors because she is transgender, because she is attempting to transition

genders, and/or because of the sex-based stereotype that people who are assigned the male sex at

birth should display only stereotypically male characteristics, behaviors, or dress. The Custodial

Defendants thus treated Ms. Dana differently based on her sex and her perceived non-conformity

with sex stereotypes, including the expectation that a person’s gender must conform to the sex

assigned at birth.

           232.    The Custodial Defendants’ treatment of Ms. Dana is based on her sex assigned at
birth and sex-based stereotypes that Ms. Dana should express herself in a manner that does not

include the wearing of cosmetics, “feminine” hairstyles, women’s underwear, and other

“feminine” behaviors and/or expressions.

           233.    Throughout Ms. Dana’s incarceration, the Custodial Defendants also repeatedly

disciplined and punished her for expressing her gender identity in a manner that posed no

legitimate threat to the safety and security of the prison and that were related to gender

dysphoria—and that would have been acceptable under IDOC policies had she been given the

gender dysphoria diagnosis she deserved. Instead, the Custodial Defendants’ conduct served only

to harass Ms. Dana and drive her deeper into despair. For example, the Custodial Defendants

issued numerous “Disciplinary Offense Reports” to Ms. Dana, including the following:

                      On May 5, 2018, Ms. Dana was reprimanded for wearing makeup because she

                       did not have a gender dysphoria diagnosis.

                      On May 13, 2018, Ms. Dana was reprimanded for wearing makeup because

                       she did not have a gender dysphoria diagnosis.

                      On May 28, 2018, Ms. Dana was disciplined by C/O Walton for using pen ink

                       as eye-liner, because she did not have a gender dysphoria diagnosis.

                      On August 26, 2018, Ms. Dana was forced to remove her makeup by C/O

                       Covarrubias, because she did not have a gender dysphoria diagnosis.

                                            64
                          SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 66 of 71




                      On October 18, 2018, Ms. Dana was given a warning by C/O Gresick for

                       wearing makeup, because she did not have a gender dysphoria diagnosis.

                      On October 21, 2018, Ms. Dana was disciplined by C/O Covarrubias for using

                       pen ink as eye-liner, because she did not have a gender dysphoria diagnosis.

           234.    The MTC Defendants, Health Care Defendants, Grievance Defendants, and

Custodial Defendants’ acts and omissions—all operating under the auspices and on behalf of

Defendant IDOC, a public entity under the ADA—violated the ADA and Section 504, which

prohibit discrimination on the basis of physical and mental disability, and protect persons such as
Ms. Dana from the type of injuries and damages set forth herein.

           235.    Defendant IDOC is not entitled to immunity from suit under the Eleventh

Amendment for this cause of action.

           236.    As a direct and legal result of Defendant IDOC’s actions and omissions, Ms.

Dana has suffered and continues to suffer damages including, without limitation: pain and

suffering; emotional, psychological, and physical distress; and other pecuniary losses not yet

ascertained.

                                    SEVENTH CLAIM FOR RELIEF

                         Violation of Affordable Care Act (42 U.S.C. § 18116)
   Against Defendants Tewalt, Derrick, Ramirez, Valley, Christensen, Dietz and McKay in their
                                       official capacities
           237.    Plaintiff repeats and re-alleges the allegations in paragraphs 1-130 as if fully set

forth herein.

           238.    Section 1557 of the ACA, 42 U.S.C. § 18116, prohibits covered entities from

discriminating on the basis of sex for the purpose of providing health care services.

           239.    Covered entities include “any health program or activity, any part of which is

receiving Federal financial assistance.” IDOC is a covered entity subject to the ACA’s

nondiscrimination requirement.

                                             65
                           SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 67 of 71




           240.    As set forth above, the MTC Defendants, Health Care Defendants, and Grievance

Defendants discriminated and continued to discriminate against Ms. Dana on the basis of sex by

not only failing to provide adequate and necessary treatment to Ms. Dana consistent with

prevailing medical standards of care for gender dysphoria, but failing to assess her according to

the clinical diagnostic criteria for gender dysphoria at all, thereby denying her adequate and

necessary medical diagnosis and treatment to which she is entitled as someone who is

transgender, has gender dysphoria, and is attempting to transition genders. Defendants Valley,

Christensen, Dietz, and McKay were part of the MTC and were directly involved in this
violation of the ACA’s non-discrimination requirement. Defendants Tewalt, Derrick, and

Ramirez, by virtue of their supervisory roles, knew or should have known that the MTC was

acting against Ms. Dana in violation of the ACA’s non-discrimination requirement.

           241.    As set forth above, the MTC Defendants, Health Care Defendants, and Grievance

Defendants discriminated and continued to discriminate against Ms. Dana on the basis of sex by

not only failing to provide adequate and necessary treatment to Ms. Dana consistent with

prevailing medical standards of care for gender dysphoria, but failing to assess her according to

the clinical diagnostic criteria for gender dysphoria at all, thereby denying her adequate and

necessary medical treatment based on their own sex stereotyping and/or a belief that people who

are assigned the male sex at birth should display only stereotypically male characteristics,

behaviors, and dress. Defendants Valley, Christensen, Dietz, and McKay were part of the MTC

and were directly involved in this violation of the ACA’s non-discrimination requirement.

Defendants Tewalt, Derrick, and Ramirez, by virtue of their supervisory roles, knew or should

have known that the MTC was acting against Ms. Dana in violation of the ACA’s non-

discrimination requirement.

           242.    As a direct and legal result of Defendants Tewalt, Derrick, Ramirez, Valley,

Christensen, Dietz and McKay’s actions and omissions, Plaintiff has suffered and continues to



                                            66
                          SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 68 of 71




suffer damages including, without limitation: pain and suffering; emotional, psychological, and

physical distress; violation of dignity; and other pecuniary losses not yet ascertained.

                                    EIGHTH CLAIM FOR RELIEF
                            Retaliation (1st Amendment; 42 U.S.C. § 1983)

                                       Against Custodial Defendants
           243.    Plaintiff repeats and re-alleges the allegations in paragraphs 1-130 as if fully set

forth herein.

           244.    The PREA is a federal law enacted in 2003 to eliminate sexual abuse in

confinement. The final standards developed to reduce prison sexual abuse were published by the

Department of Justice on June 20, 2012. These standards called for the creation of a national

PREA hotline that inmates may utilize to report instances of sexual abuse.

           245.    The Custodial Defendants are responsible for ensuring that IDOC inmates have

the ability to use the PREA hotline.

           246.    In response to the assaults by inmate Geib in May 2018 and June 2018, Ms. Dana

called the PREA hotline multiple times in the spring and summer of 2018 to report the offending

inmate. However, instead of receiving assistance, once Defendants Smyth, Walton, and other of

the Custodial Defendants became aware that Ms. Dana had been using the PREA hotline, they

told her that she could no longer use it, as it was creating additional “unnecessary” work for
them. Defendants Smyth, Walton, and other IDOC correctional officers also informed Ms. Dana

that if she did not stop calling PREA, they would throw her in “the hole” (solitary confinement)

“for her own protection,” and all of her feminine items would be confiscated. Defendants Smyth,

Walton, and other IDOC correctional officers also threatened to confiscate Ms. Dana’s feminine

items if she continued to call the PREA hotline, in violation of the PREA statute.

           247.    Defendant Dietz’s written response to Ms. Dana’s IDOC Grievance Form of May

8, 2018 — “I concur with Sgt. Miller’s response. You are not being abused or harassed. If you

continue to violate rules it will be addressed with you. This does not constitute abuse or
                                             67
                           SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 69 of 71




harassment. Your PREA allegations have been investigated and found to be unsubstantiated.” —

pertained to an earlier instance of Ms. Dana’s use of the PREA hotline, and did not explicitly

threaten her. Nevertheless, Defendant Dietz’s victim-blaming had a chilling effect on Ms. Dana,

and also violated the PREA statute.

           248.    The purposes of the PREA include: to establish a zero-tolerance standard for the

incidence of prison rape in prisons in the United States; to increase the accountability of prison

officials who fail to detect, prevent, reduce, and punish prison rape; and to protect the Eighth

Amendment rights of Federal, State, and local prisoners. 34 U.S.C. § 30302(1), (6), (7).
           249.    The Custodial Defendants’ responses to Ms. Dana’s use of the PREA hotline

included: Defendants Smyth and Walton’s intimidating her from attempting to report a sexual

assault without repercussions; and Defendant Dietz’s attempting to chill Ms. Dana’s right to

access the PREA hotline by responding to her, in writing, that her claims had been investigated

and determined to be unsubstantiated. Moreover, none of the Custodial Defendants’ took any

affirmative steps to protect Ms. Dana’s statutory or free speech rights. Each of these acts violated

the statutory purposes of the PREA and had a chilling effect of Ms. Dana.

           250.    By threatening Ms. Dana with retaliation if she continued to make use of the

PREA hotline to report sexual assaults, the Custodial Defendants also violated a number of

Federal Regulations, including: 28 CFR § 115.53 (Inmate access to outside confidential support

services); 28 CFR § 115.61 (Staff and agency reporting duties); and 28 CFR § 115.67 (Agency

protection against retaliation).

           251.    Following the threats by Defendants Smyth, Walton, Dietz, and other Custodial

Defendants, and the failure of any of the Custodial Defendants to affirmatively act to protect Ms.

Dana’s statutory and free speech rights, Ms. Dana ceased using the PREA hotline, and did not

report any other instances of sexual assault or harassment, though they continued to occur.




                                            68
                          SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 70 of 71




           252.    The Custodial Defendants’ retaliation against Ms. Dana for exercising her right to

communicate with the outside world through the PREA hotline deprived her of her right to

freedom of speech guaranteed by the First Amendment to the U.S. Constitution.

           253.    The Custodial Defendants’ violation of Ms. Dana’s freedom of speech is neither

substantially related to any important government interest, nor even rationally related to any

legitimate government interest or penological interest.

           254.    As a direct and legal result of the Custodial Defendants’ actions and omissions,

Ms. Dana has suffered and continues to suffer damages including, without limitation: pain and
suffering; emotional, psychological, and physical distress; violation of dignity; and other

pecuniary losses not yet ascertained.

           255.    The Custodial Defendants engaged in the aforementioned acts or omissions and/or

ratified such acts or omissions, engaged in willful, malicious, intentional, and/or oppressive

conduct, and/or acted with willful and conscious disregard of the rights, welfare, and safety of

Plaintiff, thereby justifying an award of compensative damages in an amount to be determined at

trial. An award of punitive and exemplary damages in an amount to be determined at trial, is also

justified against each of the Custodial Defendants except for Defendants Tewalt, Derrick,

Ramirez, Valley, Christensen, Dietz, and McKay.

                                            PRAYER FOR RELIEF

           WHEREFORE, Plaintiff requests entry of judgment in her favor and against
 Defendants as follows:
           (a)     For injunctive and declaratory relief, including but not limited to requiring

                   Defendants to provide Plaintiff with adequate and necessary medical care;

                   requiring Defendants to provide Plaintiff equal access to clothing, cosmetic, and

                   hygiene items available to inmates housed in female institutions; requiring

                   Defendants to house Plaintiff at an institution consistent with her gender identity;

                   declaring unconstitutional and in violation of federal law Defendants’ practices in

                                             69
                           SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
          Case 1:18-cv-00298-DCN Document 81-1 Filed 06/01/20 Page 71 of 71




                   denying Plaintiff and other similarly situated inmates with adequate and necessary

                   medical treatment;

            (b)    For compensatory, general, and special damages, in an amount to be determined

                   at trial;

            (c)    For punitive damages against individual Defendants and Corizon in an amount to

                   be proven at trial;

            (d)    For reasonable costs of this suit and attorneys’ fees and expenses; and

            (e)    For such further relief as the Court may deem just, proper, and appropriate.
                                         DEMAND FOR JURY

           Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands trial by jury.


Dated: June 1, 2020                                    NIXON PEABODY LLP



                                                       By: /s/ Seth D. Levy
                                                               Seth D. Levy
                                                               Fredric C. Nelson
                                                               Matthew A. Richards
                                                               Conor C. McNamara
                                                       Attorneys for Plaintiff Larry Dana




                                             70
                           SECOND AMENDED COMPLAINT [1:18-cv-00298-DCN]
4841-3651-4492.3
